     Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX Case No. 1:16-cv-1534-JEB
TRIBE,                      (and Consolidated Case Nos.
                            16-cv-1796 and 17-cv-267)
             Plaintiffs,

          and

CHEYENNE RIVER SIOUX TRIBE, ET
AL.                                               INTERVENOR-PLAINTIFF
                                              CHEYENNE RIVER SIOUX TRIBE’S
                 Intervenor-Plaintiffs,        REPLY IN SUPPORT OF MOTION
                                               FOR SUMMARY JUDGMENT AND
          v.                                   OPPOSITION TO THE U.S. ARMY
                                                 CORPS OF ENGINEERS’ AND
U.S. ARMY CORPS OF ENGINEERS,                    DAKOTA ACCESS’S CROSS-
                                                  MOTIONS FOR SUMMARY
                 Defendant.                             JUDGMENT

          and

DAKOTA ACCESS, LLP,

                Intervenor-Defendant.




                                          i
            Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 2 of 20



                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

STANDARD OF REVIEW .............................................................................................................1

ARGUMENT ...................................................................................................................................2

 I.      The Corps Is Obligated by Treaty to Consult with the Tribe When Its Actions
         Impact the Tribe’s Hunting, Fishing, and Water Rights. ..................................................... 2

         A. The United States Has a Trust Obligation to the Cheyenne River Sioux Tribe
             to Assert and Defend the Tribe’s Water, Hunting, and Fishing Rights....................... 2

         B. Department of Defense Instructions Are Binding Agency Guidance. .......................... 5

 II.     Failure to Consult in Good Faith with the Tribe Harmed the Corps’ Understanding
         of the Tribe’s Utilization of their Hunting and Fishing Rights and the
         Environmental Justice Consequences of the Lake Oahe Crossing....................................... 7

         A. The Corps Failed to Make a Good Faith Effort to Consult with the Cheyenne
             River Sioux Tribe on Remand. .................................................................................... 8

         B.      The Corps Does Not Properly Contextualize the Harm That Would Be
                 Caused by Spill Impacts. ........................................................................................... 10

CONCLUSION ..............................................................................................................................14




                                                                     ii
            Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 3 of 20



                                                 TABLE OF AUTHORITIES

CASES

Albuquerque Indian Rights v. Lujan, 930 F.2d 49, 58 (D.C. Cir. 1991)......................................... 2

Cheyenne-Arapaho Tribes of Okla. v. United States, 966 F.2d 583, 591 (10th Cir. 1992) ............ 2

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 401, 416 (1971) ................................ 1

Cobell v. Babbit, 91 F. Supp. 2d 1, 46 (D.D.C. 1999) .................................................................... 2

Marsh v. Or. Natural Res. Council, 490 U.S. 360, 378 (1989) ...................................................... 1

Myersville Citizens for a Rural Cmty., Inc. v. FERC, 783 F.3d 1301, 1324-25 (D.C. Cir. 2015) 10

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d 101 (D.D.C.) ...... 8, 10

United States v. Dion, 476 U.S. 734, 738 (1986)............................................................................ 5

United States v. Jicarilla Apache Nation, 564 U.S. 162, 207 (2011) ............................................. 5

Wellford v. Ruckelshaus, 439 F.2d 598, 601 (D.C. Cir. 1971) ....................................................... 2

Western Water Policy Act of 1992, Pub. L. 102-575 ..................................................................... 4

Winters v. United States, 207 U.S. 564, 576-78 (1980) .................................................................. 4


OTHER AUTHORITIES

25 C.F.R. § 1000.325 ...................................................................................................................... 3

5 U.S.C. § 706(2)(A)....................................................................................................................... 1

25 U.S.C. § 11632(a)(5) .................................................................................................................. 5

68 Stat. 1191, 1192-93, § VI, § 10 .................................................................................................. 5

84 Fed. Reg. 1,201-02 (Feb. 1, 2019) ............................................................................................. 9

Act of March 2, 1889 .............................................................................................................. 3, 4, 5

Administrative Procedure Act, 5 U.S.C. § 706(2)(A)..................................................................... 1

American Indian Religious Freedom Act, 42 U.S.C. § 1996 ......................................................... 6


                                                                     iii
           Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 4 of 20



Cheyenne River Taking Act............................................................................................................ 3

Criteria and Procedures for the Participation of the Federal Government in Negotiations for the

   Settlement of Indian Water Rights Claims, 55 Fed. Reg. 9223 (Mar. 12, 1990) ........................ 5

Dep’t of Def. Instruction 4710.02 § 6.2 ...................................................................................... 6, 7

Dep’t of Def. Instruction 4715.3 ..................................................................................................... 6

Dep’t of Def. Instruction 4715.3 §§ 1(a), 2(b)(2). .......................................................................... 6

Dep’t of Def. Instruction 5025.01 ................................................................................................... 6

Dept of Def. Grants and Agreement, 32 C.F.R. 22......................................................................... 6

Executive Order 13175, “Consultation and Coordination with Indian Tribal Governments,”

   November 6, 2000 ................................................................................................................... 6, 7

Flood Control Act of 1944, Pub. L. 78-54, ch. 665, 58 Stat. 887 (Dec. 22, 1944), ........................ 4

Presidential Memorandum on “Government-to-Government Relationship with Tribal

   Governments, 59 Fed. Reg. 22951, 22952 (April 29, 1994) .................................................. 6, 7

Pub. L. 83-776, ch. 1260, 68 Stat. 1191.......................................................................................... 4

Secretary of Defense Policy on “Department of Defense American Indian and Alaska Native

   Policy,” October 20, 1998........................................................................................................... 6

Treaty of Fort Laramie with Sioux, Etc.,11 Stat. 749 (Sept. 17, 1851) ...................................... 3, 5

Treaty with the Sioux – Brule, Oglala, Miniconjou, Yanktonai, Hunkpapa, Blackfeet, Cuthead,

   Two Kettle, Sans Arc, and Santee – And Arapahoe, 15 Stat. 635 (Apr. 29, 1868) ................. 3, 5




                                                                    iv
         Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 5 of 20



                                         INTRODUCTION

        The U.S. Army Corps of Engineers (“Corps”) and Dakota Access 1 perpetuate their callous

and, ultimately, false position regarding the Corps’ obligation to consult with tribes on actions that

have the potential to impact Treaty rights and trust resources. The Corps alternately claims that:

(1) it has no such obligation, (2) even if it did, its consultation efforts on remand were good enough;

and finally (3) any impacts are unimportant. The Corps has an admitted obligation to consult. Its

remand consultation efforts were obstructionist and disrespectful. And the impacts of a spill on

the people of the Cheyenne River Sioux Tribe (“Tribe”) pose a physical and cultural threat to the

Tribe’s very existence that would infringe on actionable Treaty rights affirmed by this Court in

June 2017. The Corps failed to meaningfully consult with the Tribe on remand and therefore its

decision on remand was arbitrary, capricious, and illegal.

                                    STANDARD OF REVIEW

        Courts review agency decisions pursuant to the Administrative Procedure Act, which

requires that courts set aside agency decisions that are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A). Courts evaluating whether an

agency decision was arbitrary or capricious “‘must consider whether the decision was based on a

consideration of the relevant factors and whether there has been a clear error of judgment.’ This

inquiry must be ‘searching and careful,’ but ‘the ultimate standard is a narrow one.’” Marsh v. Or.

Natural Res. Council, 490 U.S. 360, 378 (1989) (quoting Citizens to Preserve Overton Park, Inc.

v. Volpe, 401 U.S. 401, 416 (1971)). Despite the limitations imposed by arbitrary and capricious

review, Treaty and trust violations are subject to “the most exacting fiduciary standards.” Cobell




1
 As Dakota Access largely duplicates the Corps’ arguments, this brief addresses primarily those
advanced by the agency.


                                                   1
          Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 6 of 20



  v. Babbit, 91 F. Supp. 2d 1, 46 (D.D.C. 1999). The “courts in this Circuit recognize that the

  Chevron principle of deference to administrative interpretations is subjugated by the long-standing

  canon that ‘statutes are to be construed liberally in favor of the Indians, with ambiguous provisions

  interpreted to their benefit.” Albuquerque Indian Rights v. Lujan, 930 F.2d 49, 58 (D.C. Cir. 1991).

  In instances where an agency “has traditionally expressed one position to Congress and the Indian

  tribes, it is essential that the legitimate expectation of Indians not be extinguished by what amounts

  to an ad hoc determination.” Id. Furthermore, “close scrutiny of administrative action is

 particularly appropriate when the interests at state are not merely economic interests . . . but

 personal interests of life and health.” Cobell v. Babbit, 91 F. Supp. 2d at 46; see also Wellford v.

 Ruckelshaus, 439 F.2d 598, 601 (D.C. Cir. 1971).

                                             ARGUMENT

I.       The Corps Is Obligated by Treaty to Consult with the Tribe When Its Actions
         Impact the Tribe’s Hunting, Fishing, and Water Rights.

         A.      The United States Has a Trust Obligation to the Cheyenne River Sioux Tribe
                 to Assert and Defend the Tribe’s Water, Hunting, and Fishing Rights.

         The Corps is obligated to consult with the Cheyenne River Sioux Tribe when agency action

  has the potential to affect the Tribe’s water, fishing, and hunting rights as a consequence of the

 United States’ trust responsibility, which has been affirmed and reiterated by treaties, statutes,

 regulations, and case law. As discussed at length in prior briefing, “[w]here the United States is

 obligated to act as a fiduciary, its conduct must not merely meet the minimal requirements of

 administrative law, but must also pass scrutiny under more stringent standards demanded of a

 fiduciary.” ECF 207 at 23-24 (citing Cheyenne-Arapaho Tribes of Okla. v. United States, 966 F.2d

 583, 591 (10th Cir. 1992)). The United States’ failure to consider all relevant aspects of a project

 and its impact on the Tribe’s interests violates its fiduciary duty, rendering any subsequent action

 based on that insufficient analysis arbitrary and capricious. Id. at 24. Water rights and natural


                                                    2
         Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 7 of 20



resource rights are indisputably trust assets held by the United States for tribes. See, e.g., 25 C.F.R.

§ 1000.325.

        The Fort Laramie Treaties of 1851 and 1868, the Act of March 2, 1889, and the Cheyenne

River Taking Act, affirm and reaffirm that the United States long has recognized the Tribe’s

enforceable treaty right to fish and hunt in and around the Missouri River, as well as the Tribe’s

reserved rights in the water of the Missouri River itself. The 1851 Fort Laramie Treaty established

the initial reservation of the Great Sioux Nation. Treaty of Fort Laramie with Sioux, Etc.,11 Stat.

749 (Sept. 17, 1851) (“1851 Fort Laramie Treaty”) In this initial treaty, the Tribe and its members

reserved the right to access clean water from any body of water within their reservation, including

the Missouri. Id. at art. 5. Further, the privileges of hunting and fishing were also expressly retained

by the Great Sioux Nation, and the subsequent Cheyenne River Sioux Tribe. Id. at art. 6. The 1868

Treaty with the Great Sioux Nation, the Treaty with the Sioux – Brule, Oglala, Miniconjou,

Yanktonai, Hunkpapa, Blackfeet, Cuthead, Two Kettle, Sans Arc, and Santee – And Arapahoe

recognized the same unlimited reservation of the relevant rights set forth in the 1851 Fort Laramie

Treaty, in addition to other extensive reservations of rights. 15 Stat. 635 (Apr. 29, 1868) (“1868

Fort Laramie Treaty”).

        The United States like wise addressed and reaffirmed the Tribe’s Act of 1889, which states:

        That the following tract of land, being a part of the said Great Reservation of the
        Sioux Nation, in the Territory of Dakota, is hereby set apart for a permanent
        reservation for the Indians receiving rations and annuities at the Cheyenne River
        Agency, in the said Territory of Dakota, namely: Beginning at a point in the center
        of the main channel of the Missouri River, ten miles north of the mouth of the
        Moreau River, said point being the southeastern corner of the Standing Rock
        Reservation; thence down said center of the main channel of the Missouri River,
        including also entirely within said reservation all islands, if any, in said river, to a
        point opposite the mouth of the Cheyenne River; thence west to said Cheyenne
        River, and up the same to its intersection with the one hundred and second meridian
        of longitude; thence north along said meridian to its intersection with a line due
        west from a point in the Missouri River ten miles north of the mouth of the Moreau



                                                   3
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 8 of 20



       River; thence due east to the place of beginning.

Act of March 2, 1889, ch. 206, 25 Stat. 888 § 4. “The reservation includes treaty lands, appurtenant

waters, natural resources, grazing, timber, mineral rights, hunting and fishing rights, usufructuary

rights, and absolute and undisturbed use, occupancy and ownership rights, self-government and

treaty rights.” ECF 240 at 15.

       It is further well-established law that the United States creates vested water rights for Indian

tribes when reservations are created. See Winters v. United States, 207 U.S. 564, 576-78 (1980).

In particular, Winters recognized that the United States has an obligation to protect tribal reserved

rights from impairment by upstream users. Id. at 522-78. Section 3002(9) of the Western Water

Policy Act of 1992, Pub. L. 102-575, title XXX, statutorily re-affirms those obligations, stating

that “the federal government recognizes its trust responsibilities to protect Indian water rights and

assist Tribes in the wise use of these resources.” The Corps itself recently recognized the Cheyenne

River Sioux Tribe’s treaty rights to hunt, fish, and irrigate farmland with water from the Missouri

River constituted “water rights to both surface and ground water [that] constitute and [Indian Trust

Asset].” ECF 208-1 at 15.

       The Flood Control Act of 1944, Pub. L. 78-54, ch. 665, 58 Stat. 887 (Dec. 22, 1944),

granted Defendant Army Corps of Engineers the authority to dam the Missouri River, including

the Oahe Dam, and control over of the resulting federally-owned reservoir, Lake Oahe. Public Law

83-776, the Oahe Taking Act, authorized the Corps to seize over 100,000 acres of tribal lands

along the Missouri near the proposed location of the Oahe Dam for the Oahe Reservoir (also known

as Lake Oahe). Pub. L. 83-776, ch. 1260, 68 Stat. 1191. Although it devastated the Cheyenne

River Sioux Tribe and its people, the Act did not abrogate or alter the “rights of the Tribe or its

members to use the waters of the Missouri River, the Tribe’s natural resources, . . . hunting and




                                                  4
          Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 9 of 20



fishing rights . . . of the absolute and undisturbed occupancy and ownership, self-government and

treaty rights not inconsistent with the Act.” ECF 240 at 16 (citing 68 Stat. 1191, 1192-93, § VI, §

10). Furthermore, it is the standing statutory “policy of the United States[ ] that all Indian

communities . . . be provided with safe and adequate water supply . . . .” 25 U.S.C. § 11632(a)(5).

Because “Indian reserved water rights are vested property rights for which the United States has a

trust responsibility,” the Corps is bound to consider the reserved rights of the tribe when making

administrative decisions. Criteria and Procedures for the Participation of the Federal Government

in Negotiations for the Settlement of Indian Water Rights Claims, 55 Fed. Reg. 9223 (Mar. 12,

1990).

         “As a general rule, Indians enjoy exclusive treaty rights to hunt and fish on lands reserved

to them, unless such rights were clearly relinquished by treaty or have been modified by Congress.”

United States v. Dion, 476 U.S. 734, 738 (1986). As previously discussed, hunting and fishing

rights were reserved by the Cheyenne River Sioux Tribe in the Fort Laramie Treaties of 1851 and

1868, as well as the Act of 1889, and reaffirmed in the mid-century Acts relating to the Oahe Dam

and Lake Oahe. It is without question that the “Corps’ duty to the Tribe is a moral obligation of

the highest responsibility and trust that should be judged by the most exacting fiduciary standards.”

United States v. Jicarilla Apache Nation, 564 U.S. 162, 207 (2011). As a result, the Corps owes

just as great of a specific trust obligation to the Cheyenne River Sioux Tribe for their hunting and

fishing rights as the Corps owes them for their water rights.

   B.       Department of Defense Instructions Are Binding Agency Guidance.

         The Army Corps of Engineers would like this Court to believe that Department of Defense

Instructions are not binding upon it because of some standardized clause attempting to avoid

further obligating themselves to Indian tribes means that they are not bound by the Instruction.

ECF 446 at 16. However, Department of Defense Instructions are a common form of internal


                                                  5
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 10 of 20



regulatory guidance used by the Department of Defense to “[e]stablish[ ] policy and assign[ ]

responsibilities within a functional area assigned to an OSD [Component head’s charter, including

defining the authorities and responsibilities of a subordinate official or element when these don’t

meet the criteria for a charter. May provide general procedures for implementing policy.” Dep’t of

Def. Instruction 5025.01 at 17, Declaration of Nicole E. Ducheneaux, Exhibit A.

       Despite their protestations, the Corps incorrectly asserts that § 6.2 of Dep’t of Def.

Instruction 4710.02 “establishes that the Instruction provides non-binding guidance.” ECF 446 at

16. The Corps seems to base this assumption on the documents that the Instruction incorporates

in § 6.2. ECF 131-3 at 4. These documents are:

           a. Dep’t of Def. Instruction 4715.3;
           b. Secretary of Defense Policy on “Department of Defense American Indian and
              Alaska Native Policy,” October 20, 1998;
           c. Executive Order 13175, “Consultation and Coordination with Indian Tribal
              Governments,” November 6, 2000;
           d. Presidential Memorandum on “Government-to-Government Relationship with
              Tribal Governments,” September 23, 1994;
           e. Title 32, Code of Federal Regulations, Part 22, “DoD Grants and Agreements:
              Award and Administration,” current edition; and
           f. Section 1996a of Title 42, United States Code, American Indian Religious Freedom
              Act.
§ 6.2. ECF 131-3, Attach. C, at 1, 6. The Corps claims that some—not all—of these documents

contain various statements limiting the enforceability of those documents against the United States

government. ECF 446 at 16. Defendant Corps is correct in stating that Document C, Dep’t of Def.

Instruction 4715.3, does not apply to it because it is expressly excluded; further, Documents G and

H are also not currently applicable. Dep’t of Def. Instruction 4715.3 §§ 1(a), 2(b)(2). Nevertheless,

Document D, the 1998 Policy, states:

       This policy is not intended to, and does not, grant, expand, create, or diminish any
       legally enforceable rights, benefits, or trust responsibilities, substantive or
       procedural, not otherwise granted or created under existing law. Nor shall this
       policy be construed to alter, amend, repeal, interpret, or modify tribal sovereignty,
       any treaty rights, or other rights of any Indian tribes, or to preempt, modify, or limit


                                                  6
              Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 11 of 20



             the exercise of any such rights.

      ECF 131, Attach. C, at 1, fn. 2 (emphasis added). This language, however, merely states

      that the Department of Defense is not recognizing any new rights to tribes, not that it is

      precluding the enforcement of existing rights. Id. Document E, Executive Order 13175,

      states that “[t]his order is intended only to improve the internal management of the

      executive branch, and is not intended to create any right, benefit, or trust responsibility,

      substantive or procedural, enforceable at law by a party against the United States, its

      agencies, or any person.” Exec. Order 13175 § 10, ECF 131-3, Attach. C, 67249, 67252.

      Once again, this language does not preclude the enforcement of existing trust

      responsibilities or rights, merely the creation of new ones. Furthermore, the fact that this

      Executive Order is only internally applicable to the executive branch in no way absolves

      the Corps of Engineers from compliance because it is an executive agency. Lastly,

      Document F, the 1994 Memorandum on Government-to-Government Relations, contains

      language almost identical to that of Document E, thus the same argument applies.

      Presidential Memorandum on “Government-to-Government Relationship with Tribal

      Governments, 59 Fed. Reg. 22951, 22952 (April 29, 1994). The Corps offers no case law

      to support their assertion that the fact that § 6.2 of Dep’t of Def. Instruction 4710.02

      incorporates these varied guidances means that Dep’t of Def. Instruction 4710.02 itself is

   non-binding. Rather, this is just an attempt to avoid a trust responsibility the Corps is well

   aware exists, as discussed in the previous section of this brief.

II.          Failure to Consult in Good Faith with the Tribe Harmed the Corps’ Understanding
             of the Tribe’s Utilization of their Hunting and Fishing Rights and the
             Environmental Justice Consequences of the Lake Oahe Crossing.




                                                       7
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 12 of 20



   A.      The Corps Failed to Make a Good Faith Effort to Consult with the Cheyenne
           River Sioux Tribe on Remand.

        The Corps disregarded the Tribe’s efforts to become a cooperating agency and failed to

participate meaningfully in the bi-lateral governmental relationship between the Tribe and the

Corps. The Tribe began efforts to contact the Corps within 30 days of this Court’s issuance of

Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers, 255 F. Supp. 3d 101 (D.D.C.)

(hereafter “Standing Rock IV”), at which time the Tribe requested to be considered a Cooperating

Agency pursuant to 40 C.F.R. § 1501.6, and explicitly requested bilateral governmental

consultation regarding the remand. RAR013700. Two months and three letters later, The Tribe

finally heard from the Corps, who merely requested information and did not provide any response

to CRST’s three letters. RAR001366; RAR001330. In fact, the Corps did not acknowledge the

Cheyenne River Sioux Tribe’s request for Cooperating Agency status until February 23, 2018, at

which time the Corps informed the Tribe that the Corps “was not at a point in the [NEPA] process

where [it] would consider adding a cooperating agency.” RAR 006600. While the Corps has made

its own allegation that the Tribe did not properly participate in the process, it does not deny the

glaring and salient fact: the Cheyenne River Sioux Tribe sent no less than six written

communications to the Corps requesting consultation and cooperation that went unaddressed for

over 200 days before the Corps provided only the denial of their request for Cooperating Agency

status. Importantly, the examples that the Corps cites that it believes demonstrate the Tribe’s

inadequate participation in this process (ECF 446 at 21-22), all stem from the Corps’ own

dysfunctional communication with the Tribe and its representatives, including the agency’s

obstinate refusal to respond to reasonable, proper letter requests for information and cooperation

(ECF 436-1 at 7-16). The Corps in its briefing belittles the Tribe’s good faith efforts to engage in

a process that is commensurate with the solemnity of United States’ treaty obligations and the



                                                 8
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 13 of 20



importance of treaty rights to the Tribe and flippantly excuses itself for its failure to meet its

fiduciary obligation thusly:

       It is of no moment that Cheyenne 2 [sic] transmitted a couple letters of limited
       substance early in the remand period. The Corps considered those letters, sought
       specific information, offered to hold several meetings, offered to transmit
       additional information, met with Cheyenne [sic] on those limited instances that
       Cheyenne [sic] agreed to meet, and fully considered the information Cheyenne
       belatedly submitted over 200 days after it was first requested.

ECF 446 at 23. This explanation endorses a consultation model that perverts bilateral, cooperative

government-to-government interaction. The Corps admits in its briefing that it perceives its

consultation obligation to permit it to behave however it wants; it is acceptable to ignore Tribal

correspondence in whole; it is acceptable to establish arbitrary timelines that fail to consider Tribal

needs; it is acceptable to dictate terms and manners of communication without any Tribal input;

and it is acceptable to engage in a wholly one-sided dictatorial process that does not resemble any

definition of government-to-government consultation. That is simply not sufficient.




2
  The Corps refers to the Tribe throughout its brief as “Cheyenne.” We are not the Cheyenne
Tribe. We are the Cheyenne River Sioux Tribe, comprised of four Lakota or Sioux bands
segregated on the Cheyenne River Sioux Reservation by the Act of March 2, 1889. The
Reservation is named for the river that constitutes our southern boundary, which is known in
English as the Cheyenne River and in Lakota as Wakpa Waste’ or “Good River.” See Ernestine
Chasing Hawk, Cheyenne River Reservation: The People of Wakpa Waste’ Oyanke, Rapid City
Journal, May 30, 2019, https://rapidcityjournal.com/news/latest/cheyenne-river-reservation-the-
people-of-wakpa-waste-oyanke/article_6716bdf8-3980-51ea-940e-40f21a066125.html                    (last
accessed Oct. 29, 2019). The Cheyenne are a linguistically, culturally, and politically separate
tribe organized as wholly separate federally-recognized tribes – the Cheyenne and Arapahoe
Tribes of Oklahoma and the Northern Cheyenne Tribe of the Northern Cheyenne Indian
Reservation. See 84 Fed. Reg. 1,201-02 (Feb. 1, 2019). While misusing such terminology may
be of “no moment” to the Corps, this is a careless, offensive error that matters to the Tribe; and it
is not the first time that the Corps has made this error in this litigation. In prior summary judgment
briefing, the Corps erroneously claimed that the administrative record demonstrated that it had
considered comments provided by the Cheyenne River Sioux Tribe. ECF 183 at 35. In fact, the
referenced material referred to the Northern Cheyenne Tribe, EA App. J., ECF 172-4 at 71757-
71766. Id. It is a disrespectful and momentous mistake.


                                                  9
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 14 of 20



   B.      The Corps Does Not Properly Contextualize the Harm That Would Be Caused
           by Spill Impacts.

        The Corps all but concedes that the consultation process was insufficient in its briefing, but

takes a no harm – no foul approach – even if we did fail our consultation obligation, what’s the

difference? The difference is immense. The Court in Standing Rock IV held that whether the

Corps sufficiently addressed the effect of a spill on the Tribe’s hunting and fishing rights, as well

as the environmental justice impacts of the Corps’ actions, depended upon whether the Corps had

given a ‘hard look’ at those factors. Standing Rock IV, 255 F. Supp. 3d at 133-34. “Hard look”

was recently defined by the D.C. Circuit as follows: “[A]n agency has taken a ‘hard look’ at the

environmental impacts of a proposed action if the statement contains sufficient discussion of the

relevant issues and opposing viewpoints, and the agency’s decision is fully informed and well-

considered.” ECF 239 at 38 (quoting Myersville Citizens for a Rural Cmty., Inc. v. FERC, 783

F.3d 1301, 1324-25 (D.C. Cir. 2015). The Court further remanded the issues of spill impacts on

both usufructuary rights and on environmental justice for further explanation by the Corps.

Standing Rock IV, 255 F. Supp. 3d at 140. The Corps submitted their remand filings to the Court

on August 31, 2018 in their “Analysis of the Issues Remanded by the U.S. District Court for the

District of Columbia Related to the Dakota Access Pipeline Crossing at Lake Oahe” (“Remand

Report”) and “Review and Analysis of the Tribes’ Submissions.” RAR000001-140 and RAR

000140-280.

        The Remand Report acknowledges that the Corps still does not know what impacts a spill

would have on the human population downstream of the spill impact area. Regarding fish

consumption from a spill area, the Remand Report states that “[t]ribal members could have health

issues if they consume fish, like walleye, pike, and catfish, that have eaten contaminated prey. . . .

But not much is known about the actual impact of eating fish that have ingested oil.” RAR 90



                                                 10
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 15 of 20



(emphasis added). “Light oils and petroleum products can cause acute toxicity in fish, but the toxic

event is generally over fairly quickly.” Id. Further, the same report also notes that “[s]pill response

activities could also impact fish,” and that a spill “into Lake Oahe would likely cause a localized

fish kill.” Id. Somehow, however, the Corps finds that this information means that the impacts are

not “a disproportionately high and adverse impact because of the low probability of a spill, and

the limited extent of the expected effects,” despite the fact that the Corps admits that they do not

know what would happen if tribal members consumed fish that have ingested oil, and that both the

oil itself and the spill efforts could cause a toxic event. Id. How can the Corps know that the impact

on consumable fish populations will be “low risk” or “very short term” if they do not know what

the impact actually is on human health? The Corps’ responses on remand fail to meet the

requirements of this Court in Standing Rock IV that the Corps “explain what the effects would be”

on game and fish. ECF 239 at 42.

       Importantly, moreover, the Corps’ analysis fails to consider in any meaningful way, the

extent to which such toxicity would impact the Tribal people who rely on the River. The reason

that they do not address this question – which notably is the central question of this analysis – is

that the Corps did not engage with the Tribe in consultation in a manner that permitted the Tribe

to review the Corps’ conclusions and data ahead of time and then engage in an informed discussion

on the subject. As the Corps admits, the Corps unilaterally sought broad categories of information

from the Tribe with no explanation, which it expected the Tribe to submit in a vacuum without

having an opportunity to review the Corps’ data or analysis. ECF 446 at 23. The Corps moreover

expected the Tribe to do so within 30 days of its request. RAR013330. The Corps’ consultation

model, therefore, is one predicated on box-checking, not taking the requisite “hard look,” honoring

the United States’ actionable obligation to preserve treaty rights, or showing even minimal respect




                                                  11
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 16 of 20



to the Tribes. This is not sufficient consultation and insufficient consultation has consequences.

       The same shortcomings are present in the Corps’ remand analysis of a spill’s impact on

game on the Cheyenne River Sioux Reservation. These impacts are also de-contextualized from

the true magnitude of their impact because the Corps glosses over Cheyenne River Sioux Tribal

members’ reliance upon these resources for day-to-day survival.           Significantly, the Corps

concludes that “[o]il spills could have indirect effects on semi-aquatic animals by altering their

habitat or food quality or availability,” “big game and small game mammals prevalent in the Lake

Oahe area are susceptible to harm from an oil spill if oil were to coat their fur” or, in the case of

game birds and water fowl, their feathers, and “[i]ndirect effects such as habitat impacts, food

source and nutrient cycle disruption, and alterations in ecosystem relationships are also possible

in the event of a release.” RAR 000041. Once again, the Corps justifies these impacts as acceptable

because “the chance of an oil spill is low” and “[a]ny impact to game species from the cleanup

response would likely be offset by the benefits of the response,” despite not knowing the specific

effects of such a toxic a spill on game animals, and more importantly Tribal subsistence hunters,

to ingest. RAR 000042, 44. The Corps fails even to begin to consider how even a ‘temporary’

impact would be devastating for the Cheyenne River Sioux Tribe, despite knowing that Tribal

members rely on these resources for survival as a major food source. RAR 000086, 88-90. Would

the Corps label similar impact thresholds differently if instead of ‘fish’ and ‘game’ the impacted

resources were ‘grocery stores?’ For the Tribe, their hunting and fishing rights are an integral

‘supermarket’ that enable Tribal members to afford enough protein to survive. RAR 000007.

       The Corps’ lack of understanding is a product of its failure to meaningfully consult. If the

Corps had engaged in a consultation that included more than demanding Tribal information in a

vacuum without providing the Tribe with data and analysis before-hand, and something more than




                                                 12
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 17 of 20



staring dumbly at Tribal experts pleading to make themselves understood, perhaps the Corps could

have provided an actual serious analysis of this question. Further, while impacts upon the Tribe’s

hunting and fishing rights may be of “no moment” to the U.S. Army Corps of Engineers in this

proceeding, they are at the very center of the rights the Tribe reserved to itself in the operative

Treaties and precisely why this Court found the Corps’ prior neglect of these Supreme Laws of the

Land to be arbitrary and capricious in Standing Rock IV. The Corps’ callous inattention to these

issues on remand remains arbitrary and capricious.

        In a similarly misguided manner, the Corps mistakenly believes that the duration of the

impact is a sufficient mitigating factor for the environmental justice impacts of an oil spill on plant

life, especially medicinal plant life. Despite the fact that the Corps recognizes that “[a]ll four Tribes

identify practices, customs, or other uses that could be affected by impacts to Lake Oahe water

quality, including impacts to aquatic plants used for medicinal and spiritual purposes, or from

lake closures in areas used for ceremonies,” the Corps somehow determines that temporary

impacts are nevertheless justifiable even though the tribes view such impacts as “extremely

detrimental to their way of life.” RAR 000083 (emphasis added). Further, the Corps “considered

[the Tribe’s] input that these vegetation resources have been historically diminished and may be

at increased risk” and is aware that a “large unmitigated release of oil near or in Lake Oahe would

likely result in mortality of vegetation.” RAR 000085. Nevertheless, the Corps persists in asserting

that “spill impacts would be of a temporary and short duration,” despite hearing feedback from

tribes that the temporality of the impact does not mitigate its severity. RAR 000087. For some

reason, the Corps is under the mistaken belief that damage to Tribal sacred resources would be

acceptable to the Tribes if it is brief and ‘minimized.’

        Once again, the Corps’ failure to grasp the impact of the “mortality of vegetation” that




                                                   13
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 18 of 20



Tribal people rely upon for traditional medicines and for religious practices derives from its refusal

to participate in meaningful, bilateral, government-to-government consultation. As set forth in the

materials provided by the Tribe during the remand process, hunting, fishing, and the gathering of

traditional plants and medicines is essential to the Lakota way of life. RAR003461-3685. These

elements of Lakota life were crucial to Tribal physical survival when the Tribe reserved these

rights for the Lakota people in the 1851 and 1868 Treaties because they provide the food that

nourished Lakota bodies, the medicines that healed Lakota bodies, and the sacred plants that are

so critical to sustaining Lakota spirituality. As the Tribe emphasized in the remand process,

moreover, these are not dead, bygone considerations. Hunting, fishing, and the gathering of

traditional plants and medicines still provides the food that nourishes Lakota bodies, the medicines

that heal Lakota bodies, and the sacred plants that are essential to Lakota religion. Id. And hunting,

fishing, and gathering of traditional plants are rights defined in living, legal operative documents

that impose strict obligations upon the United States, that have never been abrogated and constitute

the Supreme Law of the Land.

       Finally, loss of Lakota Treaty rights, even for a short period of time, would devastate the

Lakota people – not just because Lakota people still rely on hunting, fishing, and traditional

medicine, but also because these are powerful and fundamental elements of Lakota culture and

identity, which the United States worked to extinguish for 100 years. It is not an overstatement to

say that loss of these Treaty rights by introduction of harmful toxins would amount to cultural

genocide.

                                          CONCLUSION

       Based on the foregoing, the Cheyenne River Sioux Tribe respectfully requests that this

Court grant its Motion for Summary Judgment and deny the U.S. Army Corps of Engineers’ and

Dakota Access’s Cross Motions for Summary Judgment.


                                                 14
       Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 19 of 20



Dated: October 30, 2019

                                    Respectfully submitted,

                                    /s/ Nicole E. Ducheneaux
                                    Nicole E. Ducheneaux (DC Bar No. NE001)
                                    Big Fire Law & Policy Group LLP
                                    1404 South Fort Crook Road
                                    Bellevue, NE 68005
                                    Telephone: (531) 466-8725
                                    Facsimile: (531) 466-8792
                                    Email: nducheneaux@bigfirelaw.com

                                    /s/ Tracey A. Zephier
                                    Tracey A. Zephier, pro hac vice
                                    Cheyenne River Sioux Tribe
                                    Office of the Attorney General
                                    P.O. Box 590
                                    Eagle Butte, SD 57625
                                    Telephone: (605) 964-6686
                                    Facsimile (605) 964-1160
                                    Email: crstag@protonmail.com


                                   Counsel for Cheyenne River Sioux Tribe




                                      15
        Case 1:16-cv-01534-JEB Document 464 Filed 10/30/19 Page 20 of 20



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notification of this filing

to the attorneys of record and all registered participants.



                                               /s/ Nicole Ducheneaux




                                                  16
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 1 of 45




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


STANDING         ROCK       SIOUX      TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX Case No. l:16-cv-1534-JEB
TRIBE,                      (and Consolidated Case Nos.
                            16-CV-1796 and 17-cv-267)
                       Plaintiffs,

               and
                                                       DECLARATION OF NICOLE E.
CHEYENNE RIVER SIOUX TRIBE, ET                         DUCHENEAUX IN SUPPORT OF
AL.                                                       INTERVENOR-PLAINTIFF
                                                     CHEYENNE RIVER SIOUX TRIBE'S
                       Intervenor-Plaintiffs,         REPLY IN SUPPORT OF MOTION
                                                      FOR SUMMARY JUDGMENT AND
                V.                                    OPPOSITION TO THE U.S. ARMY
                                                         CORPS OF ENGINEERS'AND
 U.S. ARMY CORPS OF ENGINEERS,                      DAKOTA ACCESS'S CROSS-MOTION
                                                         FOR SUMMARY JUDGMENT
                       Defendant.


                and


 DAKOTA ACCESS, LLP,

                      Intervenor-Defendaiit.


I, Nicole E. Ducheneaux, declare as follows:

       1.      1 am counsel of record for Intervenor-Plaintiff Cheyenne River Sioux Tribe. I have

been admitted to practice before this Court.

       2.      A true and correct copy of the Dep't of Def. Instruction 5025.01 is attached hereto

as Exhibit A


       I declare under the penalty of peijury that the foregoing is true and accurate to the best of

my knowledge.


Dated: October 30, 2019
                                                             Nicole E. Ducheneaux
Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 2 of 45




        Case No. l:16-cv-1534-JEB and
Consolidated CaseNos. 16-cv-1796 and 17-cv-267




           Cheyenne River Sioux Tribe


                         Exhibit A
           Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 3 of 45




                              DoD Instruction 5025.01

                              DoD Issuances Program


Originating Component:         Office ofthe Chief Management Officer of the Department of Defense

Effective:                     August 1, 2016
Change 3 Effective:            May 22, 2019

Releasability:                 Cleared for public release. Available on the Directives Division Website
                               at https://www.esd.whs.mil/DD/.

Reissues and Cancels:          DoD Instruction 5025.01,"DoD Issuances Program," June 6,2014, as
                               amended


Approved by:                   David Tillotson III, Assistant Deputy Chief Management Officer

Change 3(Administrative) Edward J. Burbol, Chief, Directives Division, Washington Headquarters
Approved by:             Services for the Chief Management Officer

Purpose: This issuance, in accordance with the authority in DoD Directives(DoDDs)5105.82 and
5105.53 and the July 11, 2014 Deputy Secretary of Defense Memorandum:
• Establishes policy, assigns responsibilities, and provides procedures for the development,
coordination, approval, publication, and review of DoD issuances.
• Discontinues Secretary's policy memorandums as a type of DoD issuance used in the DoD Issuances
Program.
• Establishes the DoD Issuances Website at https://www.esd.whs.mil/DD/(unclassified) and
https://directives.whs.smil.mil/(classified) as the official DoD source for issuances and processing
guidance. The DoD Issuances Website is referred to as "the Website" in this issuance.
• Establishes the Directives Portal System at
https://apps.sp.pentagon.mil/sites/dodips/Pages/Site/Home.aspx (unclassified) and
https://entapps.osd.smil.mil/sites/dodips/Pages/Site/home.aspx (classified) as the official site for
requesting and obtaining issuance coordination and legal review. The Directives Portal System is
referred to as "the Portal" in this issuance.
       Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 4 of 45

                                                                  DoDI5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

                                      Table of Contents


Section 1 : Gi-nerai. Issuance Informa i ion                                                   4
    1.1. Applicability                                                                         4
    1.2. Policy                                                                                4
    1.3. Information Collections                                                               5
    1.4. Summary of Change 3                                                                   5
Si-;c i !on2: REsRoNsiini i i ii-.s                                                            6
    2.1. Chief Management Officer ofthe Department of Defense(CMC)                             6
    2.2. Director, WHS                                                                         6
    2.3. General Counsel ofthe Department of Defense(GC DoD)                                   7
    2.4. IG DoD                                                                                8
    2.5. DSD Component Heads                                                                   8
    2.6. Directors of Defense Agencies and DoD Field Activities                                9
    2.7. DoD Component Heads                                                                   9
    2.8. Secretaries of the Military Departments, Chairman of the Joint Chiefs of Staff, and
        Chief, National Guard Bureau(NGB)                                                      10
Six'I IonJ: Issi \\( I i'(H \i IE)!\is                                                         11
    3.1. OSD Components, Military Departments, OCJCS,and NGB                                   11
    3.2. OSD Components                                                                        11
Si:ci i()\ 4: (it \i !< \i I'iM i>i( )\s                                                       13
    4.1. Issuances and the Issuance Process                                                    13
         a. Types                                                                              13
         b. Stages and Their Timelines                                                         13
         c. Complex, Sensitive, or Controversial Issuances                                     13
    4.2. DoD Issuances Website                                                                 13
         a. Unclassified Website                                                               13
         b. Classified Website                                                                 14
         c. General Website Content                                                            14
    4.3. Directives Portal System                                                              19
        a. Coordination Requests                                                               19
        b. Coordination Responses                                                              19
        c. Legal Reviews                                                                       20
         d. Timeline Tool                                                                      20
    4.4. Distribution of DoD Issuances and Policy Memorandums                                  20
        a. Releasability                                                                       20
         b. Distribution                                                                       20
Section 5; Ri \ [>io\ wd Coordina i kjn oi- DoD Issi anci-.s                                   22
    5.1. Currency, Changes, Cancellations, and Expirations                                     22
        a. DoDD,DoDI, DoDM,and AI Currency                                                     22
        b. DTM Currency                                                                        22
        c. Changes                                                                             23
         d. Cancellations                                                                      23
         e. Expiration                                                                         24


Table OF Contents                                                                               2
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 5 of 45

                                                                DoDI5025.0}, August I, 2016
                                                             Change 3 Effective May 22, 2019
   5.2. Coordination Process - Standards and Requirements                                24
       a. Required Coordinators                                                          24
       b. Coordination Type                                                              24
       c. Coordination Duration                                                          25
       d. Coordination Level and Authorities                                             25
   5.3. Coordination Process - Responses, Resolving Issues                               26
       a. Coordination Responses                                                         26
       b. Making Comments                                                                26
       c. Adjudicating Comments                                                          26
       d. Resolving Nonconcurs                                                           27
       e. Extension and Late Coordinations                                               28
       f. No Response to Coordination Request                                            28
       g. Recoordinations                                                                28
Si-XTION 6; Li c. m Ria i i as                                                           30
   6.1. Purpose of the Legal Review                                                      30
   6.2. Types of Legal Reviews                                                           30
       a. During Development                                                             30
        b. LOR                                                                           30
        c. LSR                                                                           30
SiX'i loN?: SiML iM C()\u i<\s                                                           32
   7.1. Information Requirements, Forms, and PR                                          32
       a. Issuances that Reference or Prescribe Information Collection Requirements      32
       b. Issuances that Reference or Prescribe DoD Internal Information Collections     32
       c. Issuances that Reference or Prescribe Forms                                    32
        d. FR Issuances                                                                  32
    7.2. Charters                                                                        33
    7.3. DoD Executive Agent(DoD EA)Designation                                          33
    7.4. Classified, FOLIO, and Controlled Unclassified Information(CUI)                 33
    7.5. Unions Granted National Consultation Rights                                     34
Gi.ossarn                                                                                35
    G.I. Acronyms                                                                        35
    G.2. Definitions                                                                     36
RlflriiNc'ia                                                                             42

Tab[.i:s

Table 1. Timelines for Coordination and Completion of DoD Issuances                      15
Table 2. Types of Issuances                                                              17
Table 3. Issuance Process Overview                                                       18




Table of Contents
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 6 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                 Change 3 Effective May 22, 2019

               Section 1: General Issuance Information


1.1. APPLICABILITY. This issuance applies to OSD,the Military Departments, the Office of
the Chairman of the Joint Chiefs of Staff(OCJCS)and the Joint Staff, the Combatant
Commands,the Office of the Inspector General of the Department of Defense(10 DoD),the
Defense Agencies, the DoD Field Activities, and all other organizational entities within the DoD
(referred to collectively in this issuance as the "DoD Components").


1.2. POLICY.


   a. The DoD will have a DoD Issuances Program for the development, coordination,
approval, publication, and review of issuances.

       (1) Issuances will be used to codify DoD policy and guidance in accordance with this
issuance, DoD Instruction(DoDI)5025.13, and Administrative Instructions(AIs) 15 and 102.

       (2) Issuances will consist of DoDDs, DoDIs, DoD manuals(DoDMs), directive-type
memorandums(DTMs),and AIs. See Glossary for definitions and descriptions. All other DoD
publications, as defined in this Glossary, must be converted into either DoDIs or DoDMs when
they are reissued.

       (3) Secretary's policy memorandums are no longer supported as DoD issuances by this
issuance. Instead, memorandums prepared in accordance with Volume 1 of DoDM 5110.04 and
signed by the Secretary or Deputy Secretary may be used to quickly establish or implement DoD
policy and guidance outside of the DoD issuance process. These memorandums will be
published on the Website to ensure there is one official central DoD repository for DoD policy.
Policies established by these memorandums will be incorporated into appropriate DoD issuances
within 12 months unless otherwise directed by the Secretary or Deputy Secretary.

    b. The governing principles of the DoD Issuances Program are:

       (1) The development and maintenance of DoD policy and guidance is a core DoD
activity and is important to the entire Department.

       (2) The Secretary and Deputy Secretary of Defense establish DoD policy primarily in
issuances, since issuances provide the policy framework for the operation of DoD.

       (3) OSD Component heads who also serve as Principal Staff Assistants may only
establish DoD policy within their functional area of responsibility as part of the conditional
authority delegated in their respective chartering DoDD and the process in this issuance.

      (4) The development and maintenance of DoD policy requires a common departmental
understanding of the policies and procedures governing the DoD Issuances Program. It requires
DoD Component investment in fulfilling their responsibilities, such as collaborating in the
development of issuances and providing timely coordination.



Section 1: General Issuance Information
       Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 7 of 45

                                                                     DoDI5025.01, August 1, 2016
                                                                   Change 3 Effective May 22, 2019

       (5) OSD Components must maintain an accurate policy framework within their
functional area of responsibility that is updated to reflect changes as they occur to ensure the
effective and efficient functioning of the DoD and its components.

       (6) DoD Components will provide prompt, accurate, and relevant comments in the
coordination of DoD policy and guidance.

     (7) The issuance process will be timely, responsive, repeatable, and transparent.
Methods to elevate critical issues or legal or political objections will be an integral part of the
issuance process.

       (8) Whether developing or coordinating on issuances, DoD Components must place a
high priority on processing issuances that codify policy or provide guidance as directed:
           (a) By the Secretary or Deputy Secretary of Defense;

           (b) In new or amended Executive orders or White House memorandums; or

           (c) In new or amended statutes.

    c. DTMs must be issued only for time-sensitive actions as defined in the Glossary and only
when time constraints prevent publishing a new issuance or incorporating a change to an existing
issuance. DTMs must not be used to permanently change or supplement existing issuances.
They will be effective for no more than 12 months from the date signed, unless an extension is
approved by the Director for Administration and Organizational Policy, Office of the CMO
(DA&OP OCMO).


1.3. INFOKMAflON(<)l.LECTIONS.


    a. The routine coordination requests required in this issuance do not require licensing with a
report control symbol in accordance with Paragraph lb(9) of Enclosure 3 of Volume I of DoDM
8910.01.


    b. The DoD Issuances Agenda Report, referred to in Paragraph 2.5.c, has been assigned
report control symbol DD-DCMO(A,Q)2607 in accordance with the procedures in Volume 1 of
DoDM 8910.01.



1.4. SUiMM.VRV OF CH.-VNCiE 3. The changes to this issuance are administrative and:

    a. Correct the total work days in Table 1.

    b. Update references, organizational titles, and URLs for accuracy.




Section 1: General Issuance Information
       Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 8 of 45

                                                                  DoDJ 5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

                            Section 2: Responsibilities


2.1. CHIEF MANAGEMENT OEEICER OF THE DEPARTMENT OF DEFENSE
(CMO). In addition to the responsibilities in Paragraph 2.5, the CMC:

    a. Establishes DoD policy for developing, processing, coordinating, approving, publishing,
and cancelling issuances.

    b. Through the DA&OP OCMO:

       (1) Oversees the DoD Issuances Program.

       (2) Determines whether a proposed new or revised DoDD meets the criteria to be a
directive as defined in the Glossary and provides an appropriate recommendation to the
Secretary or Deputy Secretary of Defense.

        (3) Coordinates on all issuances in accordance with the timelines in Table 1.

       (4) Reviews and determines whether to approve requests for extensions to expiration
dates of issuances forwarded by the Directives Division, Executive Services Directorate (ESD),
Washington Headquarters Services(WHS).

   c. Mediates unresolved coordination issues between OSD or DoD Component heads. Refers
unresolved nonconcurs to the Deputy Secretary of Defense as appropriate.

    d. Develops, maintains, and oversees chartering DoDDs(also referred to as "charters" in this
issuance) through Organizational Policy and Decision Support, Office of the DA&OP OCMO
(OP&DS/DA&OP/OCMO).


2.2. DIRECTOR, WHS. Under the authority, direction, and control of the CMO through the
DA&OP OCMO and in addition to the responsibilities in Paragraphs 2.6 and 2.7, the Director,
 WHS:


    a. Administers the DoD Issuances Program.

    b. Approves Als proposed by the WHS components and processed in accordance with this
 issuance.


     c. Through the OCMO Primary Issuances Focal Point, convenes an OSD issuances planning
 meeting quarterly, or as needed. This meeting will address broad issues affecting the processing
 of issuances within the Department and review the OSD Component issuance plans.

    d. Through the Chief of the Directives Division, ESD, WHS:




 Section 2: Responsibilities
       Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 9 of 45

                                                                   DoDI5025.01, August I, 2016
                                                                Change 3 Effective May 22, 2019
       (1) Establishes and maintains standard formats, templates, and procedures for developing
and processing issuances and publishes them on the Website. Approves or disapproves requests
for waiver of issuance standards and procedures as described in this issuance and on the Website.
       (2) Helps the OSD Components determine whether an issuance should be published as a
DoDD,DoDI, DoDM,DTM,or AT.

       (3) Provides guidance to help the DoD Components fulfill their responsibilities in the
DoD Issuances Program.

       (4) Tracks and reports DoD Component compliance with the issuance process timelines
in Table 1 as appropriate. Also tracks and reports DoD Component compliance with negotiated
timelines for complex, sensitive, or controversial issuances. At a minimum, the applicable
Primary Issuance Focal Points will be notified when timelines are not met.

       (5) Alerts and seeks comment on non-administrative changes to the issuance process or
standards from the affected Issuance Focal Points before they are implemented.

      (6) Oversees the editorial and compliance review and electronic publication of issuances.
Oversees electronic publication of policy memorandums signed by the Secretary and Deputy
Secretary of Defense.

       (7) Serves as the official record keeper for issuances. Oversees the maintenance and
preservation of documents that constitute the official records of issuances in accordance with
AI 15 and DoDI 5015.02.

       (8) Establishes and maintains the unclassified and classified Website and Portal.
       (9) Processes issuances published or changed after March 25,2012 for cancellation on
the 10-year anniversary of their original publication dates in accordance with the March 25, 2012
Deputy Secretary of Defense Memorandum, unless an extension is approved.


2.3. GENERAL COL NSI.L OF THE DEPARTMENT OF DEFENSE (<.C DOD). In
addition to the responsibilities in Paragraph 2.5, and in accordance with the procedures in
Section 6, the GC DoD:

    a. As requested, provides legal advice to the office of primary responsibility(OPR)when
drafting proposed issuances and during the adjudication offormal coordination comments.

    b. Provides all required legal reviews of issuances as described in Section 6 in accordance
with the timelines in Table 1.


    c. Notifies the DA&OP OCMO,in writing through the Directives Division:

      (1) Of positions that, in addition to those listed in Paragraph 6.2., are authorized to
provide legal sufficiency reviews(LSRs)on behalf of the GC DoD.




Section 2: Responsibilities
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 10 of 45

                                                                   DoDl5025.01, August I, 2016
                                                                 Change 3 Effective May 22, 2019

       (2) When changes in these positions or authorizations occur.


2.4. IG DOD. In addition to the responsibilities in Paragraph 2.5, the 10 DoD coordinates on all
issuances in accordance with the timelines in Table 1. Among other things, the IG DoD reviews
issuances to ensure findings in evaluations, audits, and investigations are appropriately addressed
or implemented.


2.5. OSD COMPONENT HEADS. The OSD Component heads:

    a. Implement the DoD Issuances Program in their respective Components as described in
this issuance and on the Website.

    b. Review existing issuances to determine whether any such issuances should be modified,
streamlined, expanded, or canceled to keep DoD policy accurate, effective, and efficient.
    c. Provide the DA&OP OCMO with a report of Component issuances that will be developed
or revised during the calendar year. This report must be provided yearly by January 1 and
updated, as necessary, each quarter. The Components and Directives Division will use the report
to help expedite issuance development as necessary. A proposed timeline will be provided for
each issuance identified as complex, sensitive, or controversial if the issuance cannot adhere to
the timeline in Table 1.

    d. In their capacity as OPR for issuances within their functional area:

       (1) Develop, revise, coordinate, and cancel issuances in accordance with this issuance
and the timelines in Table 1.

       (2) Approve new or revised issuances in accordance with this issuance.

      (3) Notify the Directives Division within 7 workdays upon discovering that policy or
guidance must be codified in a DoD issuance as a result of:

           (a) Secretary or Deputy Secretary of Defense direction;

           (b) A new or amended Executive order or White House memorandum; or

           (c) A new or amended statute.

       (4) In accordance with Paragraph 4.1.C, notify the Directives Division immediately when
an issuance is identified as complex, sensitive, or controversial. This will preferably occur at the
beginning of the issuance process but it can happen at any point during the process. If the
issuance cannot adhere to the timeline in Table 1, the OPR will provide a proposed timeline for
processing the issuance to the Directives Division. The timeline must include a specific
proposed publication date.

    e. Review and coordinate on the proposed issuances of other OSD Components in
accordance with the timelines noted in Table 1 and the procedures on the Website.


Section 2: Responsibilities                                                                        8
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 11 of 45

                                                                    DoDI5025.01, August 1, 2016
                                                                  Change 3 Effective May 22, 2019

   f. Notify the DA&OP OCMO,in writing through the Directives Division:

       (1) Of positions that, in addition to those listed in Paragraph 5.2.d.(l) and 5,2.d.(2), are
authorized to request or provide coordination on issuances on their behalf.
       (2) When changes in these positions or authorizations occur.

    g. Appoint at least one primary and one alternate Issuance Focal Point who will implement
the processes in Section 3. Provide written documentation of the appointments and any changes
in those appointments to the DA&OP OCMO through the Directives Division. The term
"Issuance Focal Point" as used in this issuance will include both the primary and alternate unless
otherwise specified.

       (1) The Primary Issuance Focal Point must be a senior level leader in the grade of0-7,
Senior Executive Service (SES), Senior Leader, or equivalent and above.

       (2) The Alternate Issuance Focal Point should be senior in grade (0-6, General Schedule
(OS) 15, or equivalent).


2.6. DIUF.CTORS OF DFFFNSF AGENCIES AM)DOI) FIELi) ACTIVITIES. As
delegated in their charter, the Directors of Defense Agencies and DoD Field Activities:

    a. Coordinate on issuances through their respective OSD Component heads.

    b. Establish and maintain, for the functions assigned, an appropriate publications system for
regulations, instructions, and reference documents produced by the Defense Agency or DoD
Field Activity as well as any changes made to those publications.

   c. Ensure all DoD Components and non-DoD federal agencies with equity in a Defense
Agency or DoD Field Activity publication (see Glossary) are given the opportunity to coordinate
when that publication is written, changed, or revised.

    d. Develop Defense Agency or DoD Field Activity publications with language that is clear
and concise to the audience intended, in accordance with DoDI 5025.13.

   e. Serve as the official record keeper for their publications, by overseeing the maintenance
and preservation of supporting and historical documents that constitute the official records of
those publications in accordance with AI15 and DoDI 5015.02.


2.7. DOI)COM PONENT H FADS. The DoD Component heads, except for the Directors of
the Defense Agencies and DoD Field Activities:

    a. Implement the DoD Issuances Program in their respective Components as described in
this issuance and on the Website.


   b. Review and coordinate on proposed issuances in accordance with the timelines noted in
Table 1 and the procedures on the Website.


Section 2: RESPONSieiLmEs                                                                             9
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 12 of 45

                                                                    DoDl 5025.01, August I, 2016
                                                                  Change 3 Effective May 22, 2019
   c. Ensure that the official records of ail their coordinations on issuances, to include the
original signed coordinations, are preserved and maintained in accordance with DoDI 5015.02.

2.8. SECRETARIES OF THE MILITARY DEPARTMENTS, (HAIRMAN OF THE
JOINT CHIEFS OF STAFF. AM)CHIEF, NATIONAL (il'ARD lU REAL (NGB). In
addition to the responsibilities in Paragraph 2.7, the Secretaries ofthe Military Departments,
Chairman of the Joint Chiefs of Staff, and Chief, NOB:

    a. Designate at least one primary and one alternate Issuance Focal Point who will implement
the processes in Section 3. Provide written documentation of the appointments and any changes
in those appointments to the DA&OP OCMO through the Directives Division.

       (1) The Primary Issuance Focal Point must be a senior level leader in the grade of0-7,
SES, Senior Leader, or equivalent and above.

       (2) The Alternate Issuance Focal Point should be senior in grade (0-6, GS-15, or
equivalent).

    b. Notify the DA&OP OCMO,in writing through the Directives Division:

       (1) Of positions that, in addition to those listed in Paragraph 5.2.d.(l) and 5.2.d.(2), are
authorized to request or provide coordination on issuances on their behalf.

       (2) When changes in these positions or authorizations occur.




Section 2: Responsibilities                                                                           10
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 13 of 45

                                                                   DoDI5025.01 August 1, 2016
                                                                Change 3 Effective May 22, 2019

                      Section 3: Issuance Focal Points


3.1. OS!) COMPONENTS, MILITAR^ DEPARTMENTS, OCJCS, AND NGB.

   a. The Primary Issuance Focal Point:

       (1) Engages with other Primary Issuance Focal Points as necessary to facilitate the
resolution of nonconcurs and other disagreements, and to ensure the timeliness of issuance
process actions, including development and coordination.

       (2) May provide documentation of Component withdrawal of a nonconcur in accordance
with Paragraph 5.3.d.(2).

   b. The Alternate Issuance Focal Point:

       (1) Assists the Primary Issuance Focal Point as necessary.

       (2) Tracks and manages incoming issuance coordination requests and ensures
coordination is completed by the suspense dates generated by the Portal and in accordance with
this issuance.

       (3) Provides issuance status to the Primary Issuance Focal Point, Component head, and
to the Directives Division.

       (4) Elevates coordination impasses or unresolved nonconcurs to the Primary Issuance
Focal Point as appropriate.

       (5) Oversees and manages their respective Component's use of the Portal.

    e. The Issuance Focal Points will meet on a regular basis at the discretion of the Directives
Division to discuss issuance status, non-administrative changes in issuance processing or
standards, and any other items of interest or concern.

    d. These responsibilities cannot be delegated.


3.2. OSD(O.MPONEM S.


   a. Unless otherwise noted, the Primary Issuance Focal Point can delegate the duties in this
paragraph to the Alternate Issuance Focal Point, but no lower. In addition to the requirements in
Paragraphs 3.1.a. and 3.I.e., the OSD Component's Primary Issuance Focal Point:

       (1) Oversees the status of issuances for which their Component is OPR.

       (2) Ensures that those issuances are processed in accordance with this issuance.

      (3) Attends OCMO quarterly DoD issuances planning meetings. If unable to attend, the
Primary Issuance Focal Point is responsible for finding a replacement Component representative


Section 3: Issuance Focal Points                                                                    11
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 14 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                 Change 3 Effective May 22, 2019

to attend. The designated representative should be at the SES,general or flag officer, or
equivalent level.

      (4) Notifies the Directives Division within 7 days upon discovering that policy or
guidance must be codified in a DoD issuance as a result of Secretary or Deputy Secretary of
Defense direction.

       (5) Notifies and provides justification to the Directives Division of;
             (a) Any issuances that must be expedited through the issuance process.

             (b) Any issuances that are complex, sensitive, or controversial.

             (c) Proposed timelines for development of complex, sensitive, or controversial
issuances.

    b. In addition to the responsibilities in Paragraphs 3.1.b. and 3.I.e., the OSD Component's
Alternate Issuance Focal Point:

       (1) Tracks and manages the issuances for which their Component is OPR to ensure they
are in compliance with this issuance.

       (2) Submits issuances to the Directives Division at each stage of the process in
accordance with this issuance and the Website.

     (3) Provides issuance status to their Component's Primary Issuance Focal Point,
Component head, and to the Directives Division.

       (4) Attends the DoD Issuances Training Class within 3 months of their appointment and
as appropriate for refresher training. Encourages and helps facilitate the attendance of action
officers(AOs)in the class.

       (5) Serves as a point of contact and source of information on issuance processing within
the Component for AOs.




Section 3: Issuance Focal Points                                                                  12
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 15 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

                          Section 4: General Provisions


4.1. ISSUANCES AND THE ISSUANCE PROCESS.

   a. Types. There are five types of issuances: DoDDs,DoDIs, DoDMs,DTMs,and AIs.
Table 2 includes information about the purpose and content, page length, and signature level of
each type of issuance. Full definitions ofthe issuance types are in the Glossary.
    b. Stages and Their l imeliiK's. The issuance process has five stages as shown in Table 3.
Table 1 contains information regarding the amount of time each stage will take. OPRs must
follow the timelines. The CMC and OSD Component heads will be notified if issuances don't
meet Table 1 timelines.

       (1) Stage 1 must be timed for those issuances described in Paragraph 1.2.b.(9) and may
be timed for all other issuances.

       (2) The timelines may not apply if the issuance is identified as complex, sensitive, or
controversial; however, the issuance must be actively worked.

       (3) The Directives Division may close an issuance action, including actions for complex,
sensitive, or controversial issuances if, in coordination with the OPR Issuance Focal Point, the
Directives Division determines an issuance is not being actively worked.

    c. Complex, Sensitive, oi' C ontroN ersial issuanees. These issuances may deal with
politically or legally sensitive subjects, impact DoD Component activities, or impose
requirements on or require approval or concurrence from government agencies outside DoD.
The OPR or GC DoD will identify these issuances upon discovery to the Directives Division.
The officials authorized to identify issuances as complex, sensitive, or controversial are the
heads, principal deputies, and Primary Issuance Focal Points of the OPR and the GC DoD.


4.2. DOD ISSl ANC ES WEHSI IE. The Website is the official source for publication of all
approved DoD issuances as well as policy memorandums signed by the Secretary and Deputy
Secretary of Defense. If an issuance isn't published on the Website, it will not be considered
authoritative. OSD Components will ensure that their issuances are submitted to Directives
Division to be published on the Website. The Website addresses are on the first page of this
issuance.


    a. Uncla.ssified W ebsite. The unclassified Website contains:

       (1) All current unclassified and For Official Use Only(FOUO)issuances. FOUO
issuances are published under proper access controls in accordance with Volume 4 ofDoDM
5200.01.


       (2) Current unclassified memorandums signed by the Secretary and Deputy Secretary of
Defense establishing policy as of the date of this issuance. These memorandums are published
under proper access controls in accordance with Volume 4 of DoDM 5200.01.


Section 4: General Provisions                                                                      13
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 16 of 45

                                                                 DoDI 5025.0J, August 1, 2016
                                                               Change 3 Effective May 22, 2019
      (3) A searchable database ofcancelled issuances and policy memorandums signed by the
Secretary or Deputy Secretary.

   b. Classified W ebsite. The classified Website contains:

      (1) The information available on the unclassified Website.

      (2) All current classified issuances and policy memorandums signed by the Secretary
and Deputy Secretary of Defense, up to and including SECRET as of the date of this issuance.
    e. (;ciK'ral W ebsltc Content. To support a more agile and flexible issuance process, the
Website will provide direction and guidance on the development, revision, coordination,
approval, and publication of issuances. Specifically, the Website will contain information
regarding:

       (1) Format, writing style, and content standards.

       (2) Instructions for preparing, coordinating, and completing an issuance.

        (3) A DoD Component-specific list of positions authorized or delegated authority to
initiate coordination, provide coordination, and approve issuances for publication.

       (4) An explanation of the issuance numbering system.

       (5) Templates, forms,common reference citations, and examples.

       (6) Use of plain language in all issuances, in accordance with DoDI 5025.13.

       (7) Topical online video training.




Section 4: General Provisions                                                                   14
        Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 17 of 45

                                                                                    DoDI5025.01, August 1, 2016
                                                                                  Change 3 Effective May 22, 2019

                 Table I. Timelines for Coordination and Completion of Dol) Issuances
                                                                              Number of Workdays^
    Stage           Stage             Action                    New or          Substantive
                                                                                              Cancellations    DTM
                                                              Reissuance          Changes
                     lA     AO drafts issuance                    30                    20          -            20
 Development                AO coordinates issuance               10                    10          5
                                                                                                                 10
                     IB
                            within OPR
                            Directives Division
                     2A     provides precoordination            5/8/1 P                 5           1            5
                            review
                     2B     AO revises issuance                  3/6/9                  3           -
                                                                                                                 3
                            Directives Division
                            reviews issuance before
                     2C                                            2                    2           -             -




                             legal objection review
                            (LOR)'
Precoordination              Office of the General
                             Counsel of the
                     2C                                        10/15/15                 10          -             -




                            Department of Defense
                            (OGC)provides LOR'
                            AO incorporates OGC
                     2D                                          3/6/9                  3           -             -




                            changes'
                            AO gets DD Form 106
                     2D     signed and requests                    5                    5           5             5
                             formal coordination
                             Directives Division
                             reviews issuance package                                                             2
                     3A                                            2                    2
    Formal                   before formal
 Coordination                coordination
                     3A      Formal coordination                15/18/21                10          10           10
                     3B      AO revises issuance                10/13/16                10          3            10
                             Directives Division
                     4A      provides presignature              4/7/10                  4           2             4
                             review
                     4B      AO revises issuance                 3/6/9                  3           3             3
                             Directives Division
                     4C      reviews issuance before               2                    2           1             2
                             LSR
  Presignature       4C      OGC provides LSR                  25/30/30                 15          10           15
                             AO incorporates OGC
                     4D                                          3/6/9                  3           3             3
                             changes
                             Defense Office of
                             Prepublication and
                     4D      Security Review                       2                    2           -
                                                                                                                  2
                            (DOPSR)provides
                             clearance^
1. LORs are optional except for Federal Register(FR)issuances. LORs are not required for cancellations.
2. DOPSR review is required for unclassified issuances that will be released to the public only.
3. Numbers displayed in an x/y/z format are based on issuance page length: the x number applies to issuances < 35 pages,
the y number applies to issuances 36 to 70 pages, and the z number applies to issuances > 71 pages. Numbers not using
the x/y/z format are hard timelines and are not dependent on the size of an issuance.




Section 4: General Provisions                                                                                         15
         Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 18 of 45

                                                                                     DoDI5025.01, August 1, 2016
                                                                                   Change 3 Effective May 22, 2019

       Table 1. Timelines for Coordination and Completion of DoD Issuances, Continued
                                                                              Number of Workdays^
    Stage          Stage              Action                    New or          Substantive
                                                                                               Cancellations    DTM
                                                              Reissuance          Changes
                            AO prepares issuance
                    5A      package and gets issuance           5/8/11                  5           5             5
 Signature and
                            approved for publication
  Publication
                            Directives Division
                    5B                                             2                    2           2             2
                             publishes issuance
                                                             126/155/179        101 without
                                                             without LOR            LOR
                                      Total Work Days                                               51           101
                                                           141/178/205 with       116 with
                                                                 LOR                LOR
1. LORs are optional except for Federal Register(PR)issuances. LORs are not required for cancellations.
2. DOPSR review is required for unclassified issuances that will be released to the public only.
3. Numbers displayed in an x/y/z format are based on issuance page length: the x number applies to issuances < 35 pages,
the y number applies to issuances 36 to 70 pages, and the z number applies to issuances > 71 pages. Numbers not using
the x/y/z format are hard timelines and are not dependent on the size of an issuance.




Section 4: General Provisions                                                                                          16
                                    Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 19 of 45

                                                                                                                                  DoDI5025.01, August 1, 2016
                                                                                                                              Change 3 Effective May 22, 2019
                                                                  l ahle 2. Types of Issuances
                                                                                                                             Signature/Approval Level
                                                                                                                             (Those "acting" or performing the duties of a
Issuance Type          Purpose and Content                                                  Length                            vacant position whose incumbent is authorized to
                                                                                                                             establish DoD policy or guidance may also approve
                                                                                                                             the issuance for publication)
                       Establishes policy, delegates authority, and assigns
                       responsibilities. Consists only of one or more of these elements:                                     - Secretary or Deputy Secretary of Defense
                       - Non-delegable responsibilities assigned to the Secretary or                                         - Under Secretaries of Defense, as delegated in their
                       Deputy Secretary of Defense                                          No more than 12 pages,
                       - Charters                                                           with no procedures.              respective charter, may approve charters for their
DoDD                   - Assignment of new functions and resources between or among         Exception: chartering            subordinate OSD Presidentially-appointed, Senate-
                       the DoD Components                                                   directives are not restricted.   confirmed (PAS)positions when the charters are
                       - Assignment of DoD Executive Agents                                                                  reissued.
                       - Matters of special interest to the Secretary or Deputy Secretary
                       of Defense
                       Establishes policy and assigns responsibilities within a
                       functional area assigned in an OSD Component head's charter,         No more than 50 pages.
                       including defining the authorities and responsibilities of a         If more than 50 pages are        OSD Component heads
DoDI                                                                                        required, a DoDI will be
                       subordinate official or element when these don't meet the
                       criteria for a charter. May provide general procedures for           separated into volumes.
                       implementing policv.
                                                                                                                             - OSD Component heads or their Principal
                                                                                            If more than 100 pages are        Deputies                                            |
                       Implements policy established in a DoDD or DoDI by                   required, a DoDM will be
DoDM                                                                                                                         - OSD PAS officials
                       providing detailed procedures for carrying out that policy.          separated into volumes.
                                                                                                                             - The Secretary or Deputy Secretary of Defense;
                       Serves the same purpose as a DoDD, DoDI, or DoDM but is                                               - If establishing policy, the OSD Component head;
                                                                                            No more than 20 pages
DTM                    issued only for time-sensitive actions that affect current           including attachments.
                                                                                                                             or

                       issuances or that will become issuances.                                                              - If implementing policy, the OSD Component
                                                                                                                              Principal Deputv or an OSD PAS official
                       Implements DoD policy established in a DoDD or DoDI for the
                       WHS-serviced Components or establishes policy for the WHS-           No more than 50 pages.           CMO or Director, WHS
AI
                       serviced Components. Provides general procedures for carrying
                       out policy.
                       DoDDs, DoDIs, DoDMs,and Als- Issuances published before March 25, 2012 should be updated or cancelled within 10 years oftheir publication
                       date. Issuances published or changed after March 25, 2012 will be processed for cancellation by the Directives Division on the 10-year anniversary
                       of their original publication dates in accordance with the March 25, 2012 Deputy Secretary of Defense Memorandum, unless an extension is
Issuance duration
                       approved.
                       DTMs- DTMs will be incorporated into an existing issuance, converted to a new issuance, reissued, or cancelled within 12 months ofthe date
                       approved, unless the DA&OP OCMO approves an extension.




       Section 4: General Provisions                                                                                                                                17
                                              Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 20 of 45

                                                                                                                                       DoDI5025.01, August I, 2016
                                                                                                                                     Change 3 Effective May 22, 2019
                                                                            rable 3. Issuance Process ()ver\ ieu

                   Coorriinale               Preooordinotion                DD Form 100^
                     tnternnily                    Revisiutt                    Ssgnatute

  I /1A\\1B                                        2B//2C
  3 / DralUhe                     recoo'dination
        l&suancc                    Raview                     bjoction Rcvic
   STAGE 1: Oeveiopment                 STAGE 2: l-'reccofdination                   STAGE 3r Fonoai Coor<]inalior   STAGE A: ^re^iqr.ature      STAGE 5s Apbicvdi   PubliCdtior^


Stage                                         Description
1. Development                                1A - AO drafts the issuance (should informally consult with legal counsel at this stage).
                                              IB - AO coordinates issuance within the OPR. The AO may also informally coordinate the issuance with external
                                                   stakeholders, as appropriate.
2. Precoordination                            2A -Issuance Focal Point requests and the Directives Division provides a precoordination review of the issuance and DD
                                                      Form 106.
                                              2B - AO revises the issuance and DD Form 106 as necessary.
                                              2C - Focal Point may request and OGC provide an LOR (see Section 6). AO incorporates OGC comments.
                                              2D - Focal Point gets DD Form 106 signed and requests release on the Portal (see Section 5)for coordination with
                                                     applicable DoD Components.
3. Formal Coordination                        3A - Issuance is coordinated via the Portal with DoD Components
                                              3B - AO adjudicates and incorporates comments in the issuance as appropriate. Asks for OGC's legal advice, if
                                                      necessary.

4. Presignature                               4A — Focal Point requests and the Directives Division provides a review ofthe issuance and supporting documentation.
                                              4B - AO revises the issuance and supporting documentation as necessary.
                                              4C - Focal Point requests and OGC provides the LSR (see Section 6).
                                              4D - Focal Point requests DOPSR review of unclassified
                                                  issuances for publication on the Website.
5. Approval and Publication                   5A - AO prepares issuance package and requests issuance approval through Focal Point.
                                              5B -Focal Point sends the MS Word file ofthe issuance, along with the hard copy or Adobe .pdf ofthe
                                                   complete package to the Directives Division for publication to the Website and archiving.




        Section 4: General Provisions                                                                                                                                 18
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 21 of 45

                                                                    DoDI5025.01, August 1, 2016
                                                                 Change 3 Effective May 22, 2019

4.3. DIRECTIVES PORTAL SYSTEM. DoD Components must use either the unclassified or
classified Portals for the actions described in this paragraph. Detailed procedures for access to
and use of the classified or unclassified Portals are on the Portal and the Website. The Portal
address is on the first page of this issuance. DoD Components and OGC will use the Portal for
reviews as described in this issuance and the Website process guidelines.

    a. Coordination Requests.

       ( 1 ) Posting. The OSD Components, through their Issuance Focal Point, will post the
issuance to the Portal for coordination. The issuance will be held until reviewed and approved
for release by the Directives Division.

         (a) Unclassified and FOUO issuances (including the DD Form 106,"DoD Issuances
Program Coordination Initiation," and DD Form 818,"DoD Issuance Coordination Response")
will be posted on the unclassified Portal.

           (b) Classified issuances up to and including SECRET (including the DD Fonn 106
and DD Form 818) will be posted on the classified Portal. The unclassified DD Form 106 must
also be posted to the unclassified Portal so coordinating officials who don't normally work on
the classified network are notified that a classified issuance needs coordination.

       (2) Dircciiscs Divisiijn Komcw. Upon review and approval by the Directives Division,
the coordination request will be distributed by the Directives Portal System to the DoD
Components selected on the DD Form 106.

       (3)( oordiiuuoiN W iiluHit i'ortal Access, The OPR must distribute coordination requests
directly to any coordinators who don't have access to the Portal (often identified as "Other" in
item 1 Ic of the DD Form 106). A list of organizations with Portal access is on the Website. The
OPR may send requests for non-DoD federal agency coordination through the DoD Executive
Secretary to the Executive Secretary of the desired federal agency.

       (4) Si!>pcn>c Dale. The coordination period begins when the coordination request is
released on the Portal and is sent to the requested coordinators. The suspense date is
automatically calculated by the Portal using the timelines in Table 1 or the specific timelines
agreed to between the OPR and the Directives Division for complex, sensitive, or controversial
issuances. The suspense date is displayed on the Portal and in the coordination request sent by
the Portal.


    h. Coordination Responses.

       (1) All DoD Components must record their formal coordination on the Portal by
providing the appropriate level signature on the DD Form 818. Coordinators also have the
option to post a signed memorandum that includes the coordinating official's title and signature
date on the Portal. All official comments must be recorded on the DD Form 818 and must be
posted to the Portal in Microsoft Word format by the suspense date. Classified issuance
coordination requests can only be responded to on the classified Portal.



Section 4: General Provisions                                                                     19
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 22 of 45

                                                                  DoDI5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

     (2) Coordinators that don't have Portal access may return copies of their coordinations
(DD Form 818 or signed memorandum)to the OPR by mail, e-mail, or fax by the suspense date.
The OPR must send copies of these coordinations to the Directives Division at whs.mc-
alex.esd.mbx.dod-directives@mail.mil.

    c. Legal Ro iews. OGC must use the Portal to report the results of LORs and LSRs. See
Section 6 for procedural details.

    d. Timeline Tool. A tool is available on the Portal to help project the time required to
complete an issuance based on where the issuance is in the issuance process. This tool should be
used to project the timeline for completing complex and sensitive issuances.


4.4. DISTILIBUTION OF DO!) ISSl ANCES AND POLKA MEMORANDUMS.

    a. Releasabilit).

        ( I } Options. Release and distribution of issuances and policy memorandums will be
either "cleared for public release" or "not cleared for public release"(see Glossary). Issuances
and policy memorandums published on the unclassified Website, including those that are
unclassified but available only to users with valid DoD public key infrastructure(PKI)
authorization, must be cleared for public release by DOPSR in Stage 4D of the issuances process
(see Table 3).

       (2) l or ls^ualK\.'^. The issuance OPR must:

           (a) Determine the appropriate release and distribution option for each issuance in
accordance with the review and clearance requirements in DoDD 5230.09 and DoDI 5230.29.

            (b) Indicate the releasability of the issuance in Item 5 of the DD Form 106; in the
 issuance itself; and in the action memorandum requesting issuance approval. The action
 memorandum must also include a statement that the requirements of DoDD 5230.09 and DoDI
 5230.29 have been met.


        (3) l or PolicN Mcn.ioi aiKlums. Policy memorandums signed by the Secretary or Deputy
 Secretary of Defense won't be accessible by the public through the Website. If an OPR wants to
 authorize the public release of a policy memorandum,the OPR must obtain approval from the
 DoD Executive Secretary and then complete the review and clearance requirements in DoDD
 5230.09 and DoDI 5230.29.

     h. Di.strihution.


        (1) The Directives Division will distribute issuances by publishing them on the
 unclassified or classified Website, according to their releasability. The DoD Components won't
 download or publish issuances on their websites. Instead, they will link to the Website. The
 Correspondence Management Division, ESD, WHS, will continue to distribute memorandums
 signed by the Secretary and Deputy Secretary of Defense. The Directives Division will also



 Section 4: General Provisions                                                                  20
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 23 of 45

                                                                   DoDI5025,01, August 1, 2016
                                                                 Change 3 Effective May 22, 2019

electronically distribute those memorandums establishing policy by publishing them on the
Website, since that serves as the official central repository for DoD policy.

              (a) Access to FOUO issuances will be limited to individuals with a valid DoD PKI
card in accordance with DoDI 8520.02.

          (b) Access to policy memorandums signed by the Secretary or Deputy Secretary of
Defense will generally be limited to individuals with a valid DoD PKI card in accordance with
DoDI 8520.02.

          (c) For classified issuances, the unclassified Website will provide the issuance type,
number, date, unclassified title, OPR,and releasability statement identifying the issuance as
classified.

           (d) For issuances that are released and distributed only by the originating OSD
Component, the unclassified and classified Websites will provide the issuance type, number,
date, unclassified title, OPR,and the OPR contact information. The OPR will distribute copies
of these issuances as appropriate.

       (2) The Directives Division may return approved issuances to the OPR's Primary
Issuance Focal Point unpublished if critical issues are identified, including:

              (a) Version control failure;

            (b) Authority approving the issuance was not notified of unresolved high priority
issues (e.g., unresolved nonconcurs) identified during earlier stages of review;

              (c) Unresolved legal comments identified by OGC during LSR;

              (d) Changes(other than administrative) made after LSR was completed; or

          (e) Responsibilities were added to a DoD or OSD Component other than the OPR
and the Component concerned was not given the chance to comment on the change.




Section 4: General Provisions                                                                    21
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 24 of 45

                                                                    DoDl5025.01 August 1, 2016
                                                                  Change 3 Effective May 22, 2019

    Section 5: Revision and Coordination of DoD Issuances

5.1. C URRENCY,CH ANCES, C ANCELLATIONS, AM)EXPlRA riONS. On the first
workday of each quarter, the Directives Division will provide the OSD Component Issuance
Focal Points with a list of the issuances for which their Component is the OPR that are due to be
reissued or require a change or cancellation within the next 18 months.

   a. DoDD, DoDI, DoDAl, and Al C-'urreiuy.

       { 1 ) Currency An issuance is considered current when the information contained within
it is accurate and in effect according to the criteria in Paragraph 5.1 .a.(2). Issuances are living
documents that should be regularly maintained. Changes are permitted and encouraged and will
be processed in accordance with Paragraph 5.1.b and the standards on the Website.

       12) C ui rcMK\ (. rilci ill. The OSD Component heads must ensure that each issuance for
which they are the OPR is reviewed annually and revised, changed, or cancelled as appropriate.
During the review, the OSD Component heads will ensure that:

           (a) Each policy statement is verified as consistent with law and the policies of the
current administration (the President, Secretary and Deputy Secretary of Defense, and OSD
Component head).

           (b) Each assignment of authority or responsibility is verified to be a current
requirement and is appropriately assigned.

           (c) The references are valid, correctly titled, and the most current versions are cited.

           (d) The organizational entities cited throughout the issuance are accurate.

       (3) Reis.suc. An issuance nearing its 10-year anniversary of publication must be
reissued if it is still required. Whenever an issuance is no longer required, it must be cancelled
in accordance with Paragraph 5.I.e.

    h. DTM CurrciKA. The OSD Component heads:

       (1) Will, before the DTM's expiration(12 months from the publication date):

           (a) Incorporate the DTM into an existing DoDD,DoDI, Al, or DoDM;

           (b) Convert the DTM to a new DoDD,DoDI, Al, or DoDM; or

           (c) Cancel the DTM.

       (2) May request DA&OP OCMO approval of an extension for a DTM and must provide
compelling justification to support the extension. The Chief, Directives Division, may approve
requests for DTM extension, and will forward recommended disapprovals to the DA&OP
OCMO for final determination.




Section 5: Revision and Coordination of DoD Issuances                                             22
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 25 of 45

                                                                  DoDI 5025.01, August 1, 2016
                                                                Change 5 Effective May 22, 2019

      (3) Must prepare and process a new DTM or issuance if the extension request is
disapproved by the DA&OP OCMO.

        (4) May, if necessary, request that administrative changes be made to DTMs.
Substantive changes to DTMs will not be supported without compelling justification since they
are of limited duration and must be incorporated into a new or existing issuances within
12 months of publication.

   c. Cliiingcs. A change amends less than 25 percent ofthe content of an existing issuance.

      (1) The two types of changes, administrative and substantive, are defined in the
Glossary.

            (a) Administrative changes to issuances don't require formal coordination or legal
reviews.


            (b) Substantive changes:

              1. Must be coordinated at the appropriate level for the type of issuance being
changed in accordance with Paragraphs 5.2.d.(l) and 5.2.d.(2).

                2. Must follow the standard issuance process, unless otherwise determined by the
Chief, Directives Division.

                3. Require an LSR; an LOR is optional.

                4. Will be coordinated with the appropriate DoD Components, as determined by
the Directives Division in consultation with the OPR.

       (2) Coordinating agencies will comment on changing text (in red) only.

       (3) Upon receipt of the appropriate OSD official's approval of a change, the Directives
Division will verify the changes, add the issuance change number and effective date beneath the
original date, and publish the issuance on the Website according to its releasability statement as
described in Paragraph 4.4.a. The issuance keeps its original publication or approval date and, if
applicable, the original signature.

    d. Cancellations.


       (1) An issuance will be cancelled when the OPR determines it has served its purpose, is
no longer needed, and isn't appropriate for incorporation into a new,revised, or existing
issuance.


        (2) Cancellations must follow the standard issuance process, unless otherwise
determined by the Chief, Directives Division. Cancellation of issuances not being incorporated
into a new, revised, or existing issuance:

            (a) Do not require an LOR or DOPSR clearance.



Section 5: Revision and Coordination of DoD Issuances                                            23
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 26 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                 Change 3 Effective May 22, 2019

          (b) Must be coordinated at the appropriate level for the type of issuance being
cancelled in accordance with Paragraphs 5.2.d.(l) and 5.2.d.(2).

           (c) Must list all Components that were identified as primary coordinators on the last
action (issuance, revision, etc.) as collateral coordinators on the DD Form 106 in order to
expedite processing.

          (d) Require an LSR to make sure an issuance is not mistakenly cancelling policy or
guidance still required to implement a statute or Executive order.

       (3) Upon receipt of the appropriate OSD official's approval of a cancellation, the
Directives Division will verify the cancellation requirement, remove the issuance from the list of
current issuances, and add it to the list of cancelled issuances on the Website.

    e. pApiration. Issuances published before March 25, 2012 should be updated or cancelled
within 10 years of their publication date. An issuance published or changed after March 25,
2012 may be processed for cancellation by the Directives Division on the 10-year anniversary of
its original publication date in accordance with the March 25, 2012 Deputy Secretary of Defense
Memorandum, unless an extension is approved. The Chief, Directives Division, may approve
requests for issuance extension, and will forward recommended disapprovals to the DA&OP
OCMO for final determination.


5.2. COORDINATION FRO( ESS - STANDARDS AND KF.QI IRKMENTS.

    a. Required Coordinators.

       (1) OSD and DoD Component heads with equity in an issuance must be listed on the
DD Form 106 as coordinating officials. OSD and DoD Component heads specifically assigned
responsibilities must be designated as primary coordinators as described in Paragraph 5.2.b.
       (2) OPRs must also coordinate with any non-DoD federal agencies having equity in an
issuance in accordance with Paragraph 4.3.a(3). This coordination may be listed on the
DD Form 106 in Item 11, labeled "Other" or handled separately as appropriate.

       (3) DTMs must be coordinated with the mandatory coordinators, at a minimum, and
must receive an LSR. Due to the time-sensitive nature of DTMs, all coordinators(except for
mandatory) will be collateral.

    b. Coordination T> pe. The three types of coordinations are mandatory, primary, and
collateral.

     (1 ) Mandaioi >. An "M," pre-filled on the DD Form 106, indicates that coordination with
IG DoD and the CMO is mandatory.

        (2) Primal)'. A "P" indicates that an official has equity in the issuance and coordination
is desired. If coordination isn't provided by the suspense date, the OPR must continue with the
issuance approval process in accordance with Paragraph 5.3.e. Issuances must not be delayed


Section 5: Revision and Coordination of DoD Issuances                                           24
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 27 of 45

                                                                    DoDI5025.01, August I, 2016
                                                                  Change 3 Effective May 22, 2019

waiting for late coordination or comments; however, the missing coordination must be addressed
in the action memorandum requesting issuance approval so the approving official can make an
informed decision when approving or disapproving an issuance.

       (3) C oliaicral. A "C" indicates that an official has no apparent equity in an issuance, but
is being provided an informational copy and has the option to comment. An issuance must not
be delayed waiting for late coordination or comments from a collateral coordinator. Collateral
coordinators will be included on the list of coordinating officials only if they provide
coordination by the suspense date.

    c. Coordination Duration. Issuances that exceed the timeline in Table 1 risk becoming
obsolete with current DoD and U.S. policy. In order to prevent this from happening,
coordinations are valid for a limited time as described in this paragraph.

       (1) Coordinations are considered valid for:

            (a) DoDI )s. DoD is. DoDMs. and A is. Up to 60 working days(3 months) from the
date of the Portal coordination suspense.

            (b) D IMs. Up to 50 working days(9 weeks)from the date of the Portal coordination
suspense.


       (2) Coordinations for FR issuances are valid for an unlimited period oftime as long as
the associated rulemaking action is being actively worked by the OPR.

    d. Coordination Level and .Authorities.

       (1 ) DoDDs. DoDIs. and DTMs I'stahlishiiig Policy. Those officials authorized to
coordinate on DoDDs, DoDIs, and DTMs establishing DoD policy include:

            (a) The OSD Component heads and their Principal Deputies.

            (b) The Chairman and Vice Chairman of the Joint Chiefs of Staff and the Director
and Vice Director of the Joint Staff.

            (c) The Combatant Commanders (coordination must occur through the OCJCS).

          (d) The Secretaries, Under Secretaries, Assistant Secretaries, General Counsels, and
Administrative Assistants of the Military Departments.

            (e) The Chiefand Vice Chief, NOB.

      (2) DoD.Ms..\ls. and DTMs iniplcincnling Policy. In addition to the officials listed in
Paragraph 5.2.d(l), coordination may be provided by:

            (a) The OSD PAS officials and the Deputy Assistant Secretaries of Defense.

            (b) The DoD Deputy IGs.



Section 5: Revision and Coordination of DoD Issuances                                            25
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 28 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                 Change 3 Effective May 22, 2019

            (c) The Directors and Vice Directors of the Joint Staff Directorates.

       (3) Delegated Auihoriiies. A listing of other officials who have been delegated
eoordination authority in accordance with Paragraphs 2.5.f and 2.8.b is available on the Website
("Authorized Component Coordinators").


5.3. COORDINATION PROCESS - RESPONSES, RESOLVING ISSUES.

   a. Coordination Responses. The only aeceptable types of responses during formal
coordination are:


       (1) Concur Without Comment.

       (2) Concur With Comment.

     (3) Nonconcur With Comment. Coordinators must specify on the DD Form 818 which
comments are grounds for the nonconcur. A nonconcur is typically used only when an issuance
contains:


           (a) A violation of the law or contradiction of Executive Branch policy or of existing
policy in a DoDD,DoDI, or other instrument approved by the Secretary or Deputy Secretary of
Defense.


          (b) An unnecessary risk to safety, life, limb, or DoD materiel; waste or abuse of DoD
appropriations; or unreasonable burden on a DoD Component's resources.

       (4) No Comment. A coordinator responds to a request for coordination but does not
concur, nonconcur, or comment. This response signifies the coordinator has reviewed the
issuance and does not have an equity interest in it.

    b. Making CdmnKMUs. All coordinators and AOs must use the DD Form 818 to record and
adjudicate official comments.

       (1) Comments included may:

            (a) Indicate that information in the issuance (or the issuance as a whole)appears to
be or is potentially unnecessary, incorrect, misleading, confusing, or inconsistent; or

          (b) Address a DoD Component's disagreement with the proposed responsibilities,
requirements, or procedures.

       (2) If nonconcurring, coordinators must specify on the DD 818 which of their comments
are the basis for their nonconcur.


    c. Ailjudieating (ommcnls. The OPR AO will adjudicate the coordinators' comments in
accordance with the instructions on the DD Form 818-1,"Consolidated DoD Issuance Comment
Matrix," and guidance on the Website.



Section 5: Revision and Coordination of DoD Issuances                                              26
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 29 of 45

                                                                       DoDI5025.01, August 1, 2016
                                                                     Change 3 Effective May 22, 2019

   d. Resolving Nonconcurs.

       (1) The OPR must attempt to resolve a nonconcur before an issuance is approved and
published. If the nonconcur itself is in violation of law, DoD policy, or Executive order, the
OPR only needs to notify the coordinator.

       (2) If the OPR already has a resolution process in effect, it may use that process to
resolve the nonconcur in a timely manner, within 15 workdays from the coordination suspense
date. If that is not the case, OPRs will take the following steps:

           (a) Step 1. AOs will engage the point(s) of contact who made the comment leading
to the nonconcur to resolve the issue. If it is not mutually resolved 5 work days from the
coordination suspense date, AOs will notify their Alternate Issuance Focal Point. The Alternate
will engage the Primary Issuance Focal Point for assistance as needed. In the case of a charter,
the Altemate must also engage the Director, OP&DS/DA«&OP/OCMO, who will work with the
Primary to try to resolve the nonconcur.

          (b) Step 2. The OPR Primary Issuance Focal Point will contact the Primary Issuance
Focal Point of the nonconcurring Component to try to resolve the nonconcur. If it is not
mutually resolved within a total of 10 work days from the coordination suspense date, the OPR
Primary Issuance Focal Point will either:

               1. Decide to proceed despite the unresolved nonconcur; or

               2. Request assistance from the OPR's approving authority (as defined in the
Glossary) or the approving authority's Principal Deputy.

           (c) Step 3. If the Primary Issuance Focal Point chooses to involve the approving
authority or the approving authority's Principal Deputy, either of those individuals will contact
their counterpart in the nonconcurring Component and request the CMO facilitate resolving the
nonconcur. If it is not mutually resolved within 15 work days from the coordination suspense
date, the CMO will:

               1. Advise the OPR approving authority or the approving authority's Principal
Deputy to proceed despite the unresolved nonconcur; or

               2. Engage the Deputy Secretary of Defense requesting a decision to resolve the
nonconcur.



       (3) Resolution of a nonconcur must be documented by the coordinating DoD
Component's written formal withdrawal of their nonconcur except when the comments identified
as the basis for the nonconcur are accepted in full and incorporated into the issuance (in which
case, no formal withdrawal of the nonconcur is required). The coordinating DoD Component
will provide the nonconcur withdrawal to the Directives Division. The written formal
withdrawal from the coordinating agency will be in the form of either a signed DD Form 818, a
signed memorandum, or digitally signed e-mail. It may be signed:

           (a) At the same (or higher) level as the original coordination; or


Section 5: Revision and Coordination of DoD Issuances                                            27
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 30 of 45

                                                                     DoDl5025.01, August 1, 2016
                                                                  Change 3 Effective May 22, 2019

            (b) By the Primary Issuance Focal Point. This authority may not be delegated.
       (4) If the OPR is unable to resolve a nonconcur:

          (a) The nonconcur and the steps taken to resolve the nonconcur as described in
Paragraph 5.3.d.(l) must be addressed in the action memorandum. Both sides ofthe
disagreement must be clearly and succinctly addressed in the memo, along with a
recommendation for the approving authority to make an informed decision to approve or
disapprove the issuance.

           (b) If the approving authority chooses not to approve the issuance with the
unresolved nonconcurs and the steps described in Paragraphs 5.3.d(l)(a) and(b) have been
taken, the approving authority must engage his or her counterpart as described in Paragraph
5.3.d(l)(c).

    c. Intension and I,ate Coordinations.

       (1) The OPR may grant an extension to the timeline in Table 1, with the concurrence of
Directives Division, but the timeline for measuring the progress of an issuance will not be
modified.


     (2) If a primary coordinator provides coordination after the Portal suspense date, the
OPR should consider including the coordination and comments; however, it isn't required if it
delays progress of the issuance.

        (3) The action memorandum requesting issuance approval must acknowledge receipt of
the late coordination and explain, if necessary, why the OPR proceeded without including the
comments so the approving authority can make an informed decision to approve or disapprove
the issuance. The OPR should consider incorporating the late comments in the next update or
substantive change to the issuance.

   f. No Response to { oordinatioii Retjue>r. If primary coordinators don't respond by the
suspense date, either to the Portal or (for those coordinators without access to the Portal) directly
to the AO,the OPR will:

       (1) Enter "No Response" next to that primary coordinator on the list of coordinating
officials that is submitted with the action memorandum.

       (2) Explain in the action memorandum why it is appropriate for the signature authority to
approve the issuance for publication without a primary coordinator's response so the approving
authority can make an informed decision to approve or disapprove the issuance.

    g. Rt'coordinations.

       (1) The Directives Division may require recoordination of an issuance to ensure that the
DoD Components with equities have the opportunity to comment if the OPR made substantial
changes to an issuance resulting from the comment adjudication process (e.g., new policy was
established or responsibilities assigned outside the OPR).


Section 5: Revision and Coordination of DoD Issuances                                              28
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 31 of 45

                                                                  DoDl 5025.01, August I, 2016
                                                                Change 3 Effective May 22, 2019

      (2) The Directives Division will identify these matters to the OSD Component's
Alternate Issuance Focal Point and discuss the need to recoordinate the issuance.




Section 5: Revision and Coordination of DoD Issuances                                       29
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 32 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

                            Section 6: Legal Reviews


6.1. PURPOSE OF THE LE(;AL REVIEW. The general purpose of the legal review is to
analyze issuances to determine whether they are consistent with applicable law, identify and
address legal risks, and improve legal defensibility.


6.2. TYPES OF LEGAL REN IEWS. LORs and LSRs must be conducted by the OGC at the
Associate Deputy General Counsel level or above. LORs are approved at the Associate Deputy
General Counsel level or higher. The GC DoD,Principal Deputy GC DoD,Deputy General
Counsel, or a delegated authority will approve LSR determinations.

    a. During \)l\eiopmcnt. It is the OPR's responsibility to work with the relevant attorney in
OGC during the initial development and drafting of the issuance as appropriate.

    b. LOR.


       (1) OGC provides LORs at the OPR's request and for all issuances that are currently
codified in the Code of Federal Regulations(CFR). The LOR will take place after
precoordination review and before posting the issuance on the Portal tor formal coordination.
       (2) Except for issuances that have previously been identified as requiring publication in
the FR, the OPR retains the right to withdraw their request for LOR at any time before the LOR
finding is made and post the issuance for formal coordination. If the OPR chooses that option,
they must notify OGC immediately of the review termination.

       (3) If OGC determines that an issuance is legally objectionable or it is returned to the
OPR for action without a determination, it must be reworked. The reviewing Associate Deputy
General Counsel will identify the concerns with the issuance and recommend corrective actions.

          (a) Once the issuance is updated to accommodate OGC's findings and comments, the
OPR will provide a copy of the updated issuance to the Directives Division to determine if the
issuance must go back to the precoordination stage.

           (b) At a minimum,the corrected issuance must be submitted to OGC through the
Portal for a second LOR.


    c. LSR.


     (1) OGC will provide LSRs for all issuances in accordance with the Portal suspense date.
The OGC Issuance Focal Point should notify the OPR's Issuance Focal Point if the suspense date
won't be met.


       (2) If OGC determines an issuance is not legally sufficient or it is returned to the OPR
for action without a determination, it must be reworked. The reviewing OGC attorney will
identify the concerns with the issuance and recommend corrective actions.



Section 6: Legal Reviews                                                                          30
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 33 of 45

                                                                 DoDI5025.01, August 1, 2016
                                                               Change 5 Effective May 22, 2019

          (a) Once the issuance is updated to accommodate OGC's findings and comments,the
OPR will provide a copy of the updated issuance to the Directives Division to determine if the
issuance must be recoordinated or go back to the precoordination stage.

          (b) At a minimum,the corrected issuance must be submitted to OGC through the
Portal for another LSR.




Section 6: Legal Reviews                                                                    31
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 34 of 45

                                                                   DoDI5025.01, August J, 2016
                                                                Change 3 Effective May 22, 2019

                            Section?: Special Concerns


7.1. INFORiVlATlON REQI IREMENTS,FORMS, AND FR.

    a. Issuances that Reference or Prescribe Information Collection Requirements. The
DoD Components must comply with DoDl 8910.01 and Volumes 1 and 2 of DoDM 8910.01,
when referencing or prescribing a DoD information collection (as defined in DoDM 8910.01)in
an issuance.


    h. Issuances that Reference or Prescribe Dul) Internal Information Collections.

       (1) In accordance with Volume 1 ofDoDM 8910.01 DoD internal information
collections prescribed in issuances may be coordinated with the issuance to prevent duplication
of effort.


       (2) Cost information for the collection must appear on the DD Form 106.

       (3) If the DD Form 106 is submitted to the Directives Division before formal
coordination without cost information for the collection or with cost information that was not
obtained in accordance with guidance provided to the OPR by the Directives Division, the
request for formal coordination will be denied. The OPR will have to correct the DD Form 106,
have the corrected version signed, and request formal coordination again.

   c. Issuances lluit Relerenee or Pi escr ihc Forms. The OSD Components must comply
with DoDI 7750.07 and DoD 7750.07-M when referencing a form in an issuance.

    (1. FR Issuances.


       (1) Issuances may require publication as a rule in the FR in accordance with AI 102.

       (2) When drafting or updating an FR issuance, the OPR will check first, in consultation
with OGC or the Advisory Committee, Regulatory, and Audit Matters Office, OCMO,to see if
any policy or procedures affecting the public are already codified in the CFR. If they are, the
issuance should cite that CFR rule as a reference rather than repeating the codified language, so
that the DoD issuance will only contain policy and procedures affecting DoD.

        (3) FR issuances will follow the standard issuance process; however, the timelines in
Table 1 will be affected.

      (4) The OSD Components must comply with this issuance and guidance on the Website
when preparing FR issuances and AI 102 when preparing the associated rule. In accordance with
Al 102, an FR issuance cannot be published on the Website until the Office of Management and
Budget has approved publication of its corresponding interim final rule or final rule.

       (5) When an FR issuance has served its purpose and is no longer required, the OPR must
simultaneously:




Section 7: Special Concerns                                                                      32
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 35 of 45

                                                                   DoDI5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019
           (a) Cancel the FR issuance in accordance with the procedures in this issuance.
         (b) Following the procedures in AI 102, work with OGC and the Advisory
Committee, Regulatory, and Audit Matters Office, OCMO,to determine if the associated rule
can be removed from the CFR.

        (6) When the requirement for an issuance to be published as a rule in the CFR no longer
exists, the OPR must comply with the procedures in AI 102 to remove the associated rule from
the CFR.



7.2. CHARIKKS.


   a. OP&DSD OCMO develops and maintains all charters in coordination with the staff of the
organization or position being addressed by the charter. Charters must:

       (1) Define the scope of functional responsibilities and identify all delegated authorities
for the chartered organization or position.

       (2) Be organized in a unique DoDD format.

    b. The Under Secretaries of Defense, as delegated in their respective charters, may approve
charters for their subordinate OSD PAS positions for publication when the charters are reissued.
The Secretary or Deputy Secretary of Defense will continue to approve for publication all initial
charters for newly established PAS positions. OP&DSD OCMO will develop and maintain those
charters approved for publication by the Under Secretaries of Defense.

    c. The OPR may develop DoDls to define the administration and operations of boards,
councils, committees, and other subordinate officials and elements of the DoD Components
when their proposed issuance does not meet the definition of a chartering DoDD (see Glossary).
OP&DSD OCMO may help the OSD Components prepare these DoDIs, as requested.


7.3. IK)1) FXIX I UN 1 At.iNT (DO!) FA) DFSIGXATiON. DoD EAs are usually
designated in a DoDD.

    a. OP&DSD OCMO will oversee the implementation of the DoD EA process for the CMO,
consistent with DoDD 5101.1.


    b. The OSD Components must consult with OP&DSD OCMO regarding all proposed
issuances that designate, update, or terminate DoD EA assignments before posting the issuances
on the Portal for formal coordination.



7.4. C LAS.SIFIKI), FOl (), AM)COM ROLi.Fl) I NCLASSIFIEI) INFORMATION
(CTjI). The coordination standards and requirements for coordinating classified and FOUO
issuances and CUl are the same as those for unclassified issuances. The DoD Components must
handle classified and FOUO issuances, and classified and FOUO information that is part of the



Section?: Special Concerns                                                                          33
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 36 of 45

                                                                  DoDl5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

issuance process, in accordance with Volume 1 of DoDM 5200.01. CUI is addressed in Volume
4ofDoDM 5200.01.



7.5. IMONS(iRAMED NATIONAL CONSTLTATION RIGHTS.

   a. OPRs whose issuances contain substantive changes in conditions of employment,
including personnel policies and practices and other bargaining unit matters that affect DoD civil
service and non-appropriated fund employees, must send copies of their issuance to the
appropriate unions for comment after presignalure review is complete in accordance with
Subchapter 711 of DoDI 1400.25 and Section 2426 of Title 5, CFR.

    b. OPRs should contact the Labor Employee Relations Division of the Defense Civilian
Personnel Advisory Service, Office of the Under Secretary of Defense for Personnel and
Readiness, for help in meeting this requirement as soon as it is identified.




Section 7: Special Concerns                                                                     34
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 37 of 45

                                                               DoDl5025.01, August J, 2016
                                                             Change 3 Effective May 22, 2019

                                        Glossary


G.l. ACRONYMS.


AI            administrative instruction
AO            action officer

CFR           Code of Federal Regulations
GUI           controlled unclassified information

DA&OP         Director for Administration and Organizational Policy
CMC           Chief Management Officer of the Department of Defense.
DD            DoD (form)
DoDD          DoD directive
DoD EA        DoD Executive Agent
DoDI          DoD instruction
DoDM          DoD manual
DOPSR         Defense Office of Prepublication and Security Review
DTM           directive-type memorandum

ESD           Executive Services Directorate

FOUG           For Official Use Only
FR             Federal Register

 GC DoD        General Counsel of the Department of Defense
 GS            General Schedule


IG DoD        Inspector General of the Department of Defense

LOR            legal objection review
 LSR           legal sufficiency review

 NGB           National Guard Bureau
 NIPRNET       Non-Secure Internet Protocol Router Network



 OCJCS         Office of the Chairman of the Joint Chiefs of Staff
 OCMO          Office of the Chief Management Officer of the Department of Defense
 OGC           Office of the General Counsel of the Department of Defense
 OP&DS         Organizational Policy and Decision Support
 OPR           office of primary responsibility

 PAS           Presidentially-appointed, Senate-confirmed
 PKI           public key infrastructure



Glossary                                                                                  35
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 38 of 45

                                                                 DoDI 5025.01, August 1, 2016
                                                               Change 3 Effective May 22, 2019


SES              Senior Executive Service
SIPRNET          SECRET Internet Protocol Router Network

U.S.C.           United States Code

 WHS             Washington Headquarters Services




G.2. DF.FIMTIONS. Unless otherwise noted, these terms and their definitions are for the
purpose of this issuance.

administrative change. A change that alters only nonsubstantive portions of an issuance (e.g.,
titles or dates of references, organizational names or symbols). Changes to an issuance that are
limited to language copied directly (word-for-word)from law or written direction from the
Secretary or Deputy Secretary of Defense are considered administrative, as compliance with the
requirements are mandatory and coordination is unnecessary.

administrative comment. Comment concerning nonsubstantive aspects of an issuance, such as
dates of references, organizational symbols, and format.

AI. A DoD issuance, no more than 50 pages in length, that provides general procedures for
implementing policy for the administration of the WHS-serviced Components. AIs implement
policy established in DoDDs or DoDls. AIs are approved for publication by the CMO or the
Director, WHS.

approving authority. The individual, usually an OSD Principal Staff Assistant or PAS official,
who is granted authority by law, chartering DoDD,or this issuance to establish DoD policy or
guidance through approval for publication of a DoD issuance.

CFR. Defined in AI 102.


chartering DoDD. See the DoDD definition. Also referred to as a "charter" in this issuance,

cleared for public release. Defined in DoDD 5230.09.

Defense Agency. An organization established and specifically designated a Defense Agency by
the Secretary of Defense according to Section 191 of Title 10, United States Code (U.S.C.), to
perform supply or service activities common to more than one Military Department.

Defense Agency or DoD Field Activity publication. Any document produced by a Defense
Agency or DoD Field Activity that assigns responsibilities or provides procedures directing or
limiting the actions of, or imposing a financial obligation on:

    DoD Components; or




Glossary                                                                                         36
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 39 of 45

                                                                 DoDJ5025.01, August 1, 2016
                                                               Change 3 Effective May 22, 2019

   By mutual agreement, non-DoD federal agencies.

Directives Portal System. The website at
https://apps.sp.pentagon.mil/sites/dodips/Pages/Site/Home.aspx (unclassified) and
https://entapps.osd.smil.mil/sites/dodips/Pages/Site/home.aspx (classified) that the DoD
Components must use to coordinate DoD issuances and request and receive legal reviews.

DoD Component. One of these offices that compose the DoD according to DoDD 5100.01:

   OSD


   Military Departments

   OCJCS and the Joint Staff

   Combatant Commands

   Office of the IG DoD


   Defense Agencies

   DoD Field Activities


   Other organizational entities within the DoD

DoDD. A DoD issuance that exclusively establishes policy, assigns responsibility, and delegates
authority to the DoD Components. DoDDs won't contain procedures. They must be one of
these two types of issuances:

    chartering DoDD. A DoDD that establishes the mission, responsibilities, functions,
relationships, and delegated authorities of an OSD Component head or other OSD PAS official, a
Defense Agency or DoD Field Activity director, or other major DoD or OSD Component head,
as required. Also referred to as an "organizational charter," "charter Directive" or, in this
issuance, as a "charter." Chartering DoDDs comprise a unique DoDD format, developed by
OP&DS/DA&OP/OCMO in coordination with Directives Division, and are exempt from the
page limit for DoDDs. Chartering DoDDs must be approved for publication by the Secretary or
Deputy Secretary of Defense. An exception is made for Under Seeretaries of Defense delegated
the appropriate authority in their chartering DoDDs; if this authority is delegated, the Under
Secretaries of Defense may approve chartering DoDDs for their subordinate OSD PAS positions
for publication when the charter is reissued.

    direct oversight DoDD. A DoD issuance, no more than 12 pages in length, reserved for
subjects requiring direct oversight by the Secretary or Deputy Secretary of Defense, approved for
publication only by the Secretary or Deputy Secretary of Defense, and consisting only of one or
more of these types of information:

    Non-delegable responsibilities assigned to the Secretary or Deputy Secretary of Defense.




Glossary                                                                                       37
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 40 of 45

                                                                   DoDI5025.01, August I, 2016
                                                                 Change 3 Effective May 22, 2019
    Assignment of functions and resources between or among the DoD and/or OSD Component
heads. More specifically, this is when the fundamental responsibilities, functions, or authorities
of the Component head are being defined or redefined. These major assignments shouldn't be
confused with the collateral functions routinely mentioned in an issuance in which an OSD
Component head assigns a responsibility to (and coordinates with) another Component head to
perform a task within an assigned functional area.

   DoD EA assignments, which consist of the designation ofa DoD EA and the assignment of
related responsibilities and authorities.

   Matters of special interest to the Secretary or Deputy Secretary of Defense such as advisory
boards or urgent operational or military matters. They may be items selected by the Secretary or
Deputy Secretary or recommended by an OSD Component head.

DoD EA. Defined in Joint Publication 1-02.

DoD Field Activitj'. An organization established and specifically designated a DoD Field
Activity by the Secretary of Defense in accordance with Section 191 of Title 10, U.S.C. to
perform supply or service activities common to more than one Military Department.

DoDI. An issuance that establishes policy and assigns responsibilities within a functional area
assigned in an OSD Component head's chartering DoDD,including defining the authorities and
responsibilities of a subordinate official or element when these don't meet the criteria for a
chartering DoDD. DoDls may also provide general procedures for implementing that policy.
DoDIs:


    Must be approved for publication only by an OSD Component head.

   Must include the Component's chartering DoDD as a reference and, for the Components
whose chartering DoDDs have not been updated to include the authority to establish policy in
DoDIs,they must include this issuance as a reference.

    Must be no more than 50 pages in length. DoDIs exceeding 50 pages in length must be
separated into two or more volumes.

DoD issuance. Also called "issuance" in this issuance. One of the five types of issuances
published by the DoD in accordance with this issuance that establishes or implements DoD
policy, designates authority, assigns responsibilities, or provides procedures. Issuances apply to
more than one DoD Component and include DoDDs, DoDIs, DoDMs,DTMs,and AIs.

DoD Issuances Program. The single, uniform program that the DoD Components must use to
develop, coordinate, approve, publish, and review DoD issuances.

DoD Issuances Website. The unclassified NIPRNET website at https://www.esd.whs.mil/DD/
and the classified SIPRNET website at https://directives.whs.smil.mil/ that serve as the sole DoD
source for electronic distribution of DoD issuances. The Website also serves as the source for
standards for writing issuances.



Glossary                                                                                         38
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 41 of 45

                                                                  DoDl5025.01, August 1, 2016
                                                                Change 3 Effective May 22, 2019

DoDM. A DoD issuance providing procedures for implementing policy established in DoDDs
and DoDIs. DoDMs must include the specific, procedural information formerly published as
DoD publications. Although all DoD publications are now categorized as DoDMs,those that
don't specifically state that they are DoDMs (i.e., catalogs, compendiums, directories,
handbooks, indexes, inventories, lists, modules, pamphlets, plans, series, standards, supplements,
and regulations) must be converted into DoDIs or DoDMs when they are reissued as appropriate.
DoDMs must be approved for publication by the OSD Component heads, their Principal
Deputies, or the OSD PAS officials as authorized by their chartering DoDDs. DoDMs exceeding
100 pages in length must be separated into two or more volumes.

DoD policy. A set of principles and associated guidelines to direct and limit DoD actions in
pursuit of objectives, operations, and plans.

DoD publication. A former type of DoD issuance that provides detailed procedures for
implementing policy established in DoDDs and DoDIs. DoD publications include these types of
issuances approved and signed before October 28, 2007: catalogs, compendiums, directories,
handbooks, indexes, inventories, lists, modules, pamphlets, plans, series, standards, supplements,
and those regulations identified on the Website by the "-R" extension, excluding DoD 7000.14-
R. All DoD publications are now categorized as DoDMs.

DTM. A DoD issuance that establishes DoD policy or implements policy established in existing
DoDDs and DoDIs; assigns responsibilities; and may provide procedures. DTMs concerning
subjects requiring direct oversight by the Secretary or Deputy Secretary of Defense must be
signed by the Secretary or Deputy Secretary of Defense. DTMs that establish DoD policy must
be signed by the OSD Component heads. DTMs that implement policy may be signed by OSD
Component heads, their Principal Deputies, or OSD PAS officials as authorized by their
respective chartering DoDDs. DTMs will be issued only for time-sensitive actions and only
when time constraints prevent publishing a new issuance or incorporating a change to an existing
issuance. DTMs must not be used to permanently change or supplement existing issuances.
They will be effective for no more than 12 months from the date signed, unless extended in
accordance with this issuance. "Time sensitive" actions are those that are:

    Directed by Executive order;

    Directed by the Secretary or Deputy Secretary of Defense;

    A matter of urgent national security;

    A matter of urgent DoD policy as determined by an OSD Component head;

    Required by recent(less than 3 months)change in law, statute, or government-wide
regulation; or

    Necessary to prevent imminent danger to life and health.

equity. A case in which the policies, responsibilities, or procedures in an issuance or Defense
Agency or DoD Field Activity publication direct or limit the actions of, or impose a financial
obligation on:


Glossary                                                                                          39
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 42 of 45

                                                                    DoDI5025.01, August I, 2016
                                                                  Change 3 Effective May 22, 2019
   DoD Components; or

   By mutual agreement, non-DoD federal agencies,

final rule. Defined in AT 102.

FR. Daily publication by the U.S. Government that prints the regulations and notices of the
various executive departments and agencies ofthe federal government that affect the public or
agencies outside their own.

FR issuance. An issuance that levies requirements or restrictions on the public or government
employees outside the DoD,and as such requires codification of the relevant issuance material in
the CFR as a final rule in accordance with AI 102 and applicable law.

interim final rule. Defined in AI 102.

Issuance Focal Point. An individual appointed in writing by an OSD Component head,
Secretary of a Military Department, the Chairman of the Joint Chiefs of Staff, or the Chief, NOB,
to oversee the administration of the DoD Issuances Program on his or her behalf. Section 2 of
this issuance discusses the authoritative levels of Primary and Alternate Issuance Focal Points,
and their responsibilities are assigned in Section 3.

mandatory coordinators. The offices of the IG DoD and CMO are required to review all
issuances as they go through the formal coordination stage of processing due to their equity in
issuance development, implementation, and enforcement. They are marked with an"M"on the
DD Form 106.


not cleared for public release. Defined in DoDD 5230.09. For the purpose of this issuance,
"not cleared for public release" includes FOUO issuances, classified issuances, and issuances
whose release the OPR has determined it must control.

OPR. The OSD Component that has been designated as being responsible for the development,
management, and maintenance of an issuance by reason of:

    The subject of the issuance falling within their functional area as defined in their charter; or

    Specific designation by the Secretary of Defense or Deputy Secretary of Defense.

organizational charter. A chartering DoDD as described in the DoDD definition.

OSD. Defined in DoDD 5100.01.

OSD Component. One of the offices that compose OSD whose principal reports directly to the
Secretary or Deputy Secretary of Defense.

OSD PAS official. One of those OSD officials listed in Chapter 4 of Title 10, U.S.C., appointed
from civilian life by the President, by and with the advice and consent of the Senate.




Glossary                                                                                           40
      Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 43 of 45

                                                                DoDI5025.0], August 1, 2016
                                                              Change 3 Effective May 22, 2019
other organizational entity within the DoD. An organization established by law, the President,
or under the authority of the Secretary of Defense in accordance with Sections 113 or 125 of
Title 10, U.S.C., but specifically excluding entities within OSD,the Military Departments, the
OCJCS,the Combatant Commands,the Office ofthe IG DoD,the Defense Agencies, and the
DoD Field Activities. These organizations include, but are not limited to, the NOB.

Principal Staff Assistants. Defined in DoDD 5100.01.

substantive change. A change that amends an essential section(s) of an issuance that appears to
be or is potentially unnecessary, incorrect, misleading, confusing, or inconsistent with other
sections.


WHS Component. A directorate or office of WHS consistent with DoDD 5110.04.
WHS-serviced Components. OSD,the Defense Agencies and DoD Field Activities, and other
components of the DoD that are serviced by WHS.




Glossary                                                                                     41
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 44 of 45

                                                             DoDI5025.01, August 1, 2016
                                                           Change 2 Effective May 22, 2019

                                    References

Administrative Instruction 15,"OSD Records and Information Management Program," May 3,
   2013, as amended
Administrative Instruction 102,"Office of the Secretary of Defense(OSD)Federal Register(FR)
    System," November 6,2006, as amended
Code of Federal Regulations, Title 5, Section 2426
Deputy Secretary of Defense Memorandum,"Improving Department Guidance — Department of
   Defense Issuances," March 25, 2012
Deputy Secretary of Defense Memorandum,"Reorganization of the Office ofthe Deputy Chief
   Management Officer," July 11, 2014
DoD 7000.14-R,"Department of Defense Financial Management Regulations(FMRs)," date
   varies by volume
DoD 7750.07-M,"DoD Forms Management Program Procedures Manual," May 7, 2008, as
   amended
DoD Directive 5100.01,"Functions of the Department of Defense and Its Major Components,"
   December 21, 2010
DoD Directive 5101.1,"DoD Executive Agent," September 3, 2002, as amended
DoD Directive 5105.53,"Director of Administration and Management(DA&M)," February 26,
   2008
DoD Directive 5105.82,"Deputy Chief Management Officer(DCMO)of the Department of
   Defense," October 17, 2008
DoD Directive 5110.04,"Washington Headquarters Services(WHS)," March 27, 2013
DoD Directive 5230.09,"Clearance of DoD Information for Public Release," August 22,2008,
   as amended
DoD Instruction 1400.25, Subchapter 711,"DoD Civilian Personnel Management System:
  Labor Management Relations," December 1996
DoD Instruction 5015.02,"DoD Records Management Program," February 24, 2015, as
   amended
DoD Instruction 5025.13,"DoD Plain Language Program," April 11, 2013, as amended
DoD Instruction 5230.29,"Security and Policy Review of DoD Information for Public Release,"
  August 13, 2014, as amended
DoD Instruction 5545.02,"DoD Policy for Congressional Authorization and Appropriations
    Reporting Requirements," December 19, 2008
DoD Instruction 7750.07,"DoD Forms Management Program," October 10, 2014
DoD Instruction 8520.02,"Public Key Infrastructure(PKI)and Public Key(PK)Enabling,"
  May 24, 2011
DoD Instruction 8910.01,"Information Collection and Reporting," May 19, 2014
DoD Manual 5110.04, Volume 1,"DoD Manual for Written Material; Correspondence
  Management," October 26, 2010, as amended




References                                                                               42
     Case 1:16-cv-01534-JEB Document 464-1 Filed 10/30/19 Page 45 of 45

                                                                DoDI5025.01, August 1, 2016
                                                              Change 3 Effective May 22, 2019

DoD Manual 5200.01, Volume 1,"DoD Information Security Program: Overview,
   Classification, and Declassification," February 24, 2012, as amended
DoD Manual 5200.01, Volume 4,"DoD Information Security Program: Controlled Unclassified
  Information (CUI)," February 24,2012, as amended
DoD Manual 8910.01, Volume 1,"DoD Information Collections Manual: Procedures for DoD
   Internal Information Collections," June 30, 2014, as amended
DoD Manual 8910.01, Volume 2,"DoD Information Collections Manual: Procedures for DoD
   Public Information Collections," June 30, 2014, as amended
Office of the Chairman of the Joint Chiefs of Staff,"DoD Dictionary of Military and
   Associated Terms," current edition
United States Code, Title 10




References                                                                                43
